SUBLEASE

BETWEEN

ORACLE USA, INC.

AND

GLU MOBILE INC.

2207 Bridgepointe Parkway,

San Mateo, California

(“Bridgepointe Building 3”)

1

Suites 250 and 300
SUBLEASE

THIS SUBLEASE (“Sublease”) is entered into as of August 22, 2007, by and between
ORACLE USA, INC., a Colorado corporation (“Sublandlord”) and GLU MOBILE INC., a
Delaware corporation (“Subtenant”), with reference to the following facts:

A. Pursuant to that certain Lease dated as of June 11, 1999 (the “Original
Master Lease”), as the same has been amended by that certain First Amendment to
Lease dated as of September 23, 2000 (the “First Amendment”), by that certain
Second Amendment to Lease dated as of August 11, 2006 (the “Second Amendment”)
(the Original Master Lease, as amended by the First Amendment and the Second
Amendment, being referred to herein as the “Master Lease”), Sobrato Interests
III (“Landlord”), as Landlord, leases to Sublandlord (successor in interest to
Siebel Systems, Inc.), as tenant, certain space (the “Master Lease Premises”)
consisting of the entire 167,505 rentable square foot building located at 2207
Bridgepointe Parkway in the City of San Mateo (“City”), State of California (the
“Building” or “Building 3”). The Building, together with (i) the 141,496
rentable square foot building located at 2211 Bridgepointe Parkway (“Building
2”) and (ii) the 141,496 rentable square foot building located at 2215
Bridgepointe Parkway (“Building 1”) comprise the “Project,” as more particularly
defined in the Master Lease. Pursuant to separate leases, Sublandlord has leased
all of Building 1 and all of Building 2.

B. Subtenant wishes to sublease from Sublandlord, and Sublandlord wishes to
sublease to Subtenant, a portion of the Master Lease Premises containing
approximately 52,067 rentable square feet consisting of 14,411 rentable square
feet located on the second (2nd) floor (the “Second Floor Space”) and 37,656
rentable square feet consisting of the entire third (3rd) floor (the “Third
Floor Space”) of the Building and designated as Suites 250 and 300, respectively
said space being more particularly identified and described on the floor plans
attached hereto as Exhibit A-1 and Exhibit A-2 and incorporated herein by
reference (the “Subleased Premises”).

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated by reference into this Sublease, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by the
parties, Sublandlord and Subtenant hereby agree as follows:

1. Sublease. Sublandlord hereby subleases to Subtenant and Subtenant hereby
subleases from Sublandlord for the term, at the rental, and upon all of the
conditions set forth herein, the Subleased Premises.

2. Term.

2.1 Generally. The term of this Sublease (“Term”) shall commence on the date
(the “Commencement Date”) that is the earlier to occur of (x) December 1, 2007
(the “Target Commencement Date”) and (y) the date that Subtenant first occupies
the Subleased Premises for the purpose of conducting Subtenant’s business
operations therein and end on July 31, 2012 (the “Expiration Date”), unless
sooner terminated pursuant to any provision hereof. Upon the determination of
the Commencement Date, Sublandlord and Subtenant will enter into a letter
agreement in the form of Exhibit B attached hereto. Sublandlord will procure
Landlord’s consent to this Sublease in the form of Exhibit C attached hereto
(the “Consent”, and the date upon which Sublandlord procures the Consent being
the “Effective Date”); promptly following the mutual execution and delivery of
the Sublease, Sublandlord will request that Landlord grant the Consent.

2.2 Early Access. Subtenant and Subtenant’s representatives shall have the right
to enter the Subleased Premises during the period, if any, commencing on the
date Subtenant enters the Subleased Premises for the purpose set forth in this
Section 2.2 but in no event prior to the Effective Date (“Early Access Date”)
and ending on the day immediately preceding the Commencement Date for the sole
purposes of construction of the Initial Subtenant Alterations (defined in
Section 14.2 below), installation of Subtenant’s personal property and the
testing of equipment, furniture, fixtures and voice and data cabling, all
subject to the terms, conditions and requirements of this Sublease. All of the
rights and obligations of the parties under this Sublease (other than
Subtenant’s obligation to pay Base Rent, but expressly including without
limitation Subtenant’s obligation to pay excess utility charges, Subtenant’s
obligation to carry insurance, Subtenant’s indemnification obligations, and/or
Subtenant’s liability for damages, costs and expenses incurred by Sublandlord by
reason of any default by Subtenant or failure on Subtenant’s part to comply with
the terms of this Sublease) shall commence upon the Early Access Date, and
Subtenant shall be deemed to occupy the Subleased Premises from and after the
Early Access Date. Subtenant shall be liable for any damages to the Subleased
Premises caused by Subtenant’s activities at the Subleased Premises from and
after the Early Access Date and, prior to entering the Subleased Premises,
Subtenant shall obtain all insurance it is required to obtain hereunder and
shall provide certificates of such insurance to Sublandlord. Subtenant shall
coordinate such entry with Sublandlord, and such entry shall be made in
compliance with all terms and conditions of this Sublease, the Master Lease and
the rules and regulations attached to the Master Lease. Notwithstanding the
above, Subtenant and Subtenant’s representatives shall have the right to enter
the Subleased Premises following the Effective Date with prior notice to
Sublandlord, for the purpose of planning the Initial Subtenant Alterations (no
work of construction or demolition may be carried out during any such entry) and
such access to the Subleased Premises shall not be deemed to trigger the Early
Access Date and the rights and obligations of the parties under this Sublease
shall not commence with such access.

3. Rent.

3.1 Rent Payments.

(a) Generally. From and after April 1, 2008 (the “Rent Commencement Date”),
Subtenant shall pay to Sublandlord as base rent for the Subleased Premises
during the Term (“Base Rent”) the following:

                      Monthly Base Rent   Monthly Period   Per Rentable Square
Foot   Base Rent
April 1, 2008 — December 31, 2008
  $ 1.700     $ 88,513.90  
January 1, 2009 — December 31, 2009
  $ 1.750     $ 91,091.22  
January 1, 2010 — December 31, 2010
  $ 1.800     $ 93,745.85  
January 1, 2011 — December 31, 2011
  $ 1.853     $ 96,480.13  
January 1, 2012 — July 31, 2012
  $ 1.907     $ 99,296.43   *The parties acknowledge that the “Monthly Base Rent
Rate” calculations set forth in the middle column above are approximate or
estimated rates extrapolated from actual “Monthly Base Rent” payment amounts set
forth in the column on the right above, which Monthly Base Rent payments have
been arrived at by calculating increases of three percent (3%) per annum over
the initial Monthly Base Rent payment. Accordingly, the figures set forth in the
“Monthly Base Rent” column (i.e., the column on the far right) will control in
the event of any discrepancy.
The Schedule set forth above is based upon the assumption that the Commencement
Date is the Target Commencement Date; if the Commencement Date is other than the
Target Commencement Date, Landlord will restate the current Base Rent schedule
in a letter agreement in the form attached hereto as Exhibit B. Base Rent shall
be paid on the first day of each month of the Term, except that Subtenant shall
pay the first month’s Base Rent to Sublandlord within three (3) business days
following the Effective Date. If the Term does not end on the last day of a
calendar month, the Base Rent and Additional Rent (hereinafter defined) for any
partial month shall be prorated by multiplying the monthly Base Rent and
Additional Rent by a fraction, the numerator of which is the number of days of
the partial month included in the Term and the denominator of which is the total
number of days in the full calendar month. All Rent (hereinafter defined) shall
be payable in lawful money of the United States, by regular bank check of
Subtenant, to Sublandlord at the following address:


1001 Sunset Boulevard
Rocklin, CA 95765
Attn: Lease Administration

or to such other persons or at such other places as Sublandlord may designate in
writing.

(b) Adjustment to Rent Commencement Date. Sublandlord agrees to use diligent
efforts to procure the Consent as soon as reasonably possible following the date
of mutual execution and delivery of this Sublease. Additionally, Sublandlord
agrees to use diligent efforts to procure Landlord’s consent to Subtenant’s
proposed Initial Subtenant Alterations (“Landlord’s Construction Consent”) as
soon as reasonably possible following the mutual execution and delivery of this
Sublease. In connection therewith, subject to the provisions of this
Section 3.1(b) set forth below, if Landlord has not issued Landlord’s
Construction Consent on or before the date that is twenty-one (21) days
following the date on which such Plans are submitted to Landlord (“Outside
Construction Consent Date”), then for each day beyond the Outside Construction
Consent Date that Landlord does not issue Landlord’s Construction Consent, the
Rent Commencement Date will be delayed on a day-for-day basis. Notwithstanding
the foregoing:

(1) should Landlord or Sublandlord disapprove of Subtenant’s Plans prior to or
after the Outside Construction Consent Date, Subtenant will submit revised Plans
to Sublandlord and Landlord addressing the reasons specified by Landlord or
Sublandlord as the basis for such disapproval within five (5) business days
after the date of delivery of notice of such disapproval, and during any period
beyond such five (5) business day period that Subtenant fails to submit revised
Plans, the Rent Commencement Date will not be delayed; and

(2) if Subtenant submits revised Plans following Landlord’s or Sublandlord’s
disapproval of same and either Sublandlord or Landlord once again disapproves
such revised Plans, then (x) if such disapproval occurs on or prior to the
Outside Construction Consent Date, there will be no delay in the Rent
Commencement Date as described above, and (y) if such disapproval occurs after
the Outside Construction Consent Date, then as of the date of such disapproval,
the Rent Commencement Date will not be subject to any further delay.

The parties acknowledge that the purpose of the foregoing provision is to
protect Subtenant solely from the possibility that Landlord does not promptly
respond to Subtenant’s initial submission of proposed Plans, but is not intended
to grant Subtenant the opportunity to delay the Rent Commencement Date as a
means of allowing Subtenant to dispute design issues (aesthetic or functional,
as the case may be) with Landlord or Sublandlord or for another purpose.

3.2 Operating Costs. Except as expressly set forth herein, it is intended that
this Sublease be a “net” sublease, such that all Base Rent payable by Subtenant
to Sublandlord hereunder will be “net” of all costs to Sublandlord of operating
and maintaining the Subleased Premises, the Building and the Project.
Accordingly, from and after the Commencement Date, Subtenant will be responsible
for the payment of Subtenant’s Percentage Share (defined below) of both those
costs of operation and maintenance of the Building and Project which are payable
by Sublandlord to Landlord under the Master Lease, as well as those costs of
operation and maintenance of the Subleased Premises, Building and Project which
are Sublandlord’s direct responsibility under the Master Lease. The definitions
and procedures set forth in this Section 3.2 will govern Subtenant’s payment to
Sublandlord of such costs.

(a) Definitions. The following terms shall have the meanings set forth below:

(1) “Additional Rent” shall mean the sums payable pursuant to Section 3.2(b)
below.

(2) “Operating Costs” shall mean the aggregate of (i) Landlord Operating Costs
and (ii) Sublandlord Operating Costs, each defined below.

(A) “Landlord Operating Costs” shall mean (i) Reimbursable Operating Costs (as
such term is defined in the Master Lease) attributable to the Building, as
described in Section 8.E of the Original Master Lease; (ii) Reimbursable
Operating Costs attributable to the Project, as described in Section 8.E of the
Original Master Lease, (iii) taxes payable by Sublandlord pursuant to Section 10
of the Original Master Lease, as well as (iv) costs payable by Sublandlord
pursuant to Section 21.W of the Original Master Lease.

(B) “Sublandlord Operating Costs” shall mean (i) costs incurred by Sublandlord
in complying with Sublandlord’s obligations as set forth in Section 8.B of the
Original Master Lease, (ii) costs of utilities paid by Sublandlord pursuant to
Section 11 of the Original Master Lease, and (iii) all other costs of
Sublandlord incurred in the operation, maintenance, repair and replacement of
any portion of the Building and/or Project (including, without limitation, any
property management fee paid by Sublandlord to any entity performing management
services at the Property and the fair market rental value of any property
management office serving the Project, as well as the cost of providing the
Project Amenities (described in Section 3.3 below)). Notwithstanding the
foregoing to the contrary, Sublandlord Operating Costs will not include the
following:

(i) the cost of capital improvements constructed by Sublandlord, except that
Sublandlord Operating Costs will include the amortized cost of capital
improvements constructed by Sublandlord (x) in order to comply with laws, rules
or regulations first enacted or enforced against the Building or Project after
the Commencement Date, or (y) to cause a reduction in one or more components in
Sublandlord Operating Costs if Sublandlord in good faith believes the amortized
cost of such improvements will approximate or be less than the cost savings over
the useful life of the item in question or (z) to replace items which
Sublandlord is obligated to maintain under the Master Lease or this Sublease. As
used in this Section 3.2(a)(2)(B)(i), “amortization” shall mean allocation of
the cost (together with reasonable financing charges) of the item being
amortized equally to each year of the useful life of such item, as reasonably
determined by Sublandlord. Notwithstanding the foregoing, however, Sublandlord
may treat as an expense (chargeable in the year incurred), and not as a capital
cost, any item costing less than two percent (2%) of estimated Sublandlord
Operating Costs for the year in question;

(ii) any costs or expenses for which Sublandlord is reimbursed by insurance or
condemnation proceeds or by a third party (other than by subtenants as part of
Operating Costs);

(iii) costs in connection with subleasing space in the Building or Project,
including brokerage commissions and legal expenses;

(iv) lease concessions, including rental abatements and construction allowances,
granted to specific subtenants;

(v) any penalties or damages that Sublandlord pays to Subtenant under this
Sublease or to other occupants in the Project under their respective subleases;

(vi) costs incurred in connection with disputes between Sublandlord and its
employees or between Sublandlord and other subtenants or Project occupants;

(vii) the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-á-vis time spent on matters unrelated to operating and managing the Project;

(viii) any amounts paid by Sublandlord to its parent organization or to a
subsidiary or affiliate of Sublandlord for supplies and/or services rendered in
connection with the Project to the extent the same materially exceed the costs
of such supplies and/or services rendered by qualified, first-class unaffiliated
third parties on a competitive basis;

(ix) any amount paid by Sublandlord for items and services for which Subtenant
or any other occupant in the Project directly reimburses Sublandlord pursuant to
their respective subleases (i.e., other than by payment of Operating Costs);

(x) acquisition, maintenance, repair and insurance costs for sculpture,
paintings or other objects of art;

(xi) costs arising from the clean-up or remediation of any Hazardous Materials,
except to the extent necessitated by Subtenant or anyone claiming by or through
Subtenant or by the employees, agents or contractors of any of them;

(xii) penalties, interest and fines incurred as a result of Sublandlord’s
failure to make payments and/or to file any tax or informational returns when
due;

(xiii) any personal property taxes of Sublandlord for equipment or items not
used in the operation or maintenance of the Building or Project, nor connected
therewith;

(xiv) expenses in connection with services or other benefits of a type that are
not provided to Subtenant but which are provided to another tenant or occupant
of the Building or Project (this provision will not be construed to preclude or
limit Sublandlord’s ability to charge the Project Amenities Costs, described in
Section 3.3 below, in accordance with Section 3.3);

(xv) costs, fines, penalties, judgments, and settlements incurred (A) if due to
violations by Sublandlord of any governmental rules, regulation, ordinance or
law, this Sublease, the Master Lease, the CC&R’s (defined in Section 5.3 below)
or any other lease in the Building or the Project, or (B) finally determined by
judicial authority (beyond all applicable appellate proceedings) to be caused by
Sublandlord’s gross negligence or willful misconduct, (and, in the case of
(A) and (B) above, only to the extent not caused by Subtenant); and

(xvi) advertising and promotional expenditures.

(C) If, for thirty (30) or more days during any calendar year, less than
ninety-five percent (95%) of the rentable area of the Building is occupied by
subtenants, then the Sublandlord Operating Costs for such calendar year shall be
deemed to be an amount equal to the Sublandlord Operating Costs which would
normally be expected to have been incurred had the Building been at least
ninety-five percent (95%) occupied throughout such year, as reasonably
determined by Sublandlord (i.e., taking into account that certain expenses
depend on occupancy (e.g., janitorial) and certain expenses do not (e.g.,
landscaping)). Furthermore, if Sublandlord shall not furnish any item or items
of service the cost of which is included in Sublandlord Operating Costs to any
portions of the Building because such portions are not occupied or because such
item is not required by the occupant of such portion of the Building or such
occupant is providing such service independently, then, for the purposes of
computing Sublandlord Operating Costs, an equitable adjustment shall be made so
that the cost of the item in question shall be shared only by occupants actually
receiving the benefits thereof.

(3) “Rent” shall mean, collectively, Base Rent, Additional Rent, and all other
sums payable by Subtenant to Sublandlord under this Sublease, whether or not
expressly designated as “rent”, all of which are deemed and designated as rent
pursuant to the terms of this Sublease. Base Rent and Additional Rent are
payable hereunder in advance without setoff, deduction, notice or demand. Unless
expressly set forth to the contrary in this Sublease, all other amounts payable
by Subtenant hereunder are payable within ten (10) business days following
Sublandlord’s delivery of an invoice therefor to Subtenant.

(4) “Subtenant’s Percentage Share” shall mean, as applicable given the context,
Subtenant’s Building Percentage Share and/or Subtenant’s Project Percentage
Share, as follows:

(A) “Subtenant’s Building Percentage Share” shall mean 31.08%, which is derived
by dividing the rentable area of the Subleased Premises by the rentable area of
the Building and multiplying the quotient by 100. Subtenant’s Building
Percentage Share will be applicable to Landlord Operating Costs attributable to
the Building and Sublandlord Operating Costs attributable to the Building.

(B) “Subtenant’s Project Percentage Share” shall mean 11.56%, which is derived
by dividing the rentable area of the Subleased Premises by the rentable area of
the Project and multiplying the quotient by 100. Subtenant’s Project Percentage
Share will be applicable to Landlord Operating Costs attributable to the Project
and Sublandlord Operating Costs attributable to the Project.

(b) Payment of Operating Costs. In addition to the Base Rent payable hereunder,
from and after the Commencement Date, for each full or partial calendar year of
the Term, Subtenant, as Additional Rent, shall pay the applicable Subtenant’s
Percentage Share of Operating Costs for the then current calendar year. For the
calendar year 2007, Sublandlord’s initial estimate is that Operating Costs will
equal $.93 per rentable square foot per month.

(c) Procedure. The determination and adjustment of Additional Rent payable
hereunder shall be made in accordance with the following procedures:

(1) Landlord Operating Costs. Sublandlord shall give Subtenant written notice of
its estimate of the amount of Subtenant’s Percentage Share of Landlord Operating
Costs payable for each calendar year; such estimate may be aggregated with
Sublandlord’s estimate of Sublandlord Operating Costs payable for such year.
Subtenant may amend such estimate in good faith from time to time during any
calendar year. On or before the first day of each calendar month during each
full or partial calendar year throughout the Term, Subtenant shall pay to
Sublandlord as Additional Rent one-twelfth (1/12th) of such estimated amount. If
for any reason Sublandlord has not provided Subtenant with an estimate of the
amount of Subtenant’s Percentage Share of Landlord Operating Costs on or before
the first day of January of any calendar year during the Term, then (a) until
the first day of the calendar month following the month in which Sublandlord
delivers such estimate, Subtenant shall continue to pay to Sublandlord on the
first day of each calendar month the sum payable by Subtenant under this
Section 3.2(c) for the month of December of the preceding year, and (b) together
with such estimate, Sublandlord shall give notice to Subtenant stating whether
the installments of Landlord Operating Costs payments previously made for such
year were greater or less than the installments of Landlord Operating Costs
payments to be made for such year, and (i) if there shall be a deficiency,
Subtenant shall pay the amount thereof to Sublandlord within ten (10) business
days after the delivery of Sublandlord’s estimate, or (ii) if there shall have
been an overpayment, Sublandlord shall apply such overpayment as a credit
against the next accruing monthly installment(s) of Subtenant’s Percentage Share
of Landlord Operating Costs due from Subtenant until fully credited to Subtenant
or, at Sublandlord’s discretion, Sublandlord may pay the amount thereof to
Subtenant by check, and (c) on the first (1st) day of the calendar month
following the month in which Sublandlord’s estimate is given to Subtenant and on
the first day of each calendar month throughout the remainder of such calendar
year, Subtenant shall pay to Sublandlord an amount equal to one-twelfth (1/12th)
of the new Landlord Operating Costs payment, as described above. Subtenant’s
estimated payments of Subtenant’s Percentage Share of Landlord Operating Costs
shall be reconciled from time to time with the actual amounts thereof due as and
when Sublandlord is notified by Landlord of the actual amounts of Landlord
Operating Costs; and Sublandlord will deliver to Subtenant a copy of any such
notice(s) from Landlord upon which such reconciliation may be based.

(2) Sublandlord Operating Costs.

(A) Sublandlord’s Estimate. On or about the Commencement Date, and on the first
day of January of each subsequent full or partial calendar year during the Term,
or as soon thereafter as is practicable, Sublandlord shall furnish Subtenant
with a statement setting forth in reasonable detail Sublandlord’s estimate of
Sublandlord Operating Costs for the calendar year in which the Commencement Date
occurs or the forthcoming calendar year, as applicable; such estimate may be
aggregated with Sublandlord’s estimate of Sublandlord Operating Costs payable
for such year. On or before the first day of each calendar month during such
year, Subtenant shall pay to Sublandlord as Additional Rent (i) one-twelfth
(1/12th) of Subtenant’s Building Percentage Share of the estimated Sublandlord
Operating Costs and (ii) one twelfth (1/12) of Subtenant’s Project Percentage
Share of the estimated Sublandlord Operating Costs (as such estimate may be
modified from time to time by Sublandlord). If for any reason Sublandlord has
not provided Subtenant with an estimate of Sublandlord Operating Costs on or
before the first day of January of any calendar year during the Term, then
(a) until the first day of the calendar month following the month in which
Subtenant is given Sublandlord’s estimate, Subtenant shall continue to pay to
Sublandlord on the first day of each calendar month the sum payable by Subtenant
under this Section 3.2(c)(2)(A) for the month of December of the preceding year,
and (b) promptly after Sublandlord’s estimate is furnished to Subtenant,
Sublandlord shall give notice to Subtenant stating whether the installments of
Sublandlord Operating Costs payments previously made for such year were greater
or less than the installments of Sublandlord Operating Costs payments to be made
for such year, and (i) if there shall be a deficiency, Subtenant shall pay the
amount thereof to Sublandlord within ten (10) business days after the delivery
of Sublandlord’s estimate, or (ii) if there shall have been an overpayment,
Sublandlord shall apply such overpayment as a credit against the next accruing
monthly installment(s) of Subtenant’s Percentage Share of Sublandlord Operating
Costs due from Subtenant until fully credited to Subtenant or, at Sublandlord’s
discretion, Sublandlord may pay the amount thereof to Subtenant by check, and
(c) on the first (1st) day of the calendar month following the month in which
Sublandlord’s estimate is given to Subtenant and on the first day of each
calendar month throughout the remainder of such calendar year, Subtenant shall
pay to Sublandlord an amount equal to one-twelfth (1/12th) of the new
Sublandlord Operating Costs payment, as described above.

(B) Reconciliation of Sublandlord Operating Costs. On or about the first day of
March of each calendar year, or as soon thereafter as is reasonably practicable,
Sublandlord will furnish Subtenant with a statement of the actual Sublandlord
Operating Costs for the preceding year, reconciling the actual amounts paid
pursuant to Sublandlord’s estimate and the actual amounts payable hereunder.
Within ten (10) business days after Sublandlord’s delivery of such statement,
Subtenant shall make a lump sum payment to Sublandlord in the amount, if any, by
which Subtenant’s Percentage Share of Sublandlord Operating Costs for such
preceding year, as shown on such statement, exceeds the aggregate of the monthly
installments of Subtenant’s Percentage Share of Sublandlord Operating Costs paid
during such preceding year. If Subtenant’s Percentage Share of Sublandlord
Operating Costs, as shown on such statement, is less than the aggregate of the
monthly installments of Subtenant’s Percentage Share of Sublandlord Operating
Costs actually paid by Subtenant during such preceding year, then Sublandlord
shall apply such amount to the next accruing monthly installment(s) of
Subtenant’s Percentage Share of Sublandlord Operating Costs due from Subtenant
until fully credited to Subtenant. Sublandlord’s failure to deliver or delay in
delivering a statement of actual Sublandlord Operating Costs with respect to any
calendar year shall in no event be construed as Sublandlord’s waiver of the
right to so deliver such statement or collect Subtenant’s Percentage Share of
Sublandlord Operating Costs as described herein, nor shall it be construed as a
waiver of Subtenant’s obligation to pay such amounts.

(d) Survival. The expiration or earlier termination of this Sublease shall not
affect the rights and obligations of Sublandlord and Subtenant pursuant to this
Section 3.2, and such obligations shall survive any expiration or earlier
termination of this Sublease.

3.3 Project Amenities Costs. Sublandlord will provide certain Project amenities
(the “Project Amenities”) to occupants of the Project, including a fitness
center (located in Building 2), conference room (anticipated to be located in
the Building), cafeteria (located in Building 1) and, at Sublandlord’s
discretion, a day care center. It is anticipated that once occupancy in the
Project equals 100,000 rentable square feet or more, Sublandlord will commence
operations of the proposed fitness center, conference room and limited cafeteria
operations (limited operations means that pre-cooked or pre-prepared food and
beverages will be available for sale, but full kitchen cooking operations will
not yet commence); at such point as occupancy levels meet or exceed 250,000
rentable square feet, full cafeteria operations are anticipated to commence.
Subtenant will pay its pro-rata share of the cost of providing the Project
Amenities (“Project Amenities Costs”) as part of Sublandlord Operating Costs;
provided that for the purpose of such payment, such pro-rata share will be
determined by dividing the rentable area of the Subleased Premises into the
rentable area of the Project, net of the rentable area of the Project Amenities.
Notwithstanding the foregoing, each employee of any Project occupant who desires
to use the fitness center, will be required to pay a monthly fee (initially,
$25.00 per month, but such fee may be adjusted from time to time by Sublandlord
to account for increases in costs of operation of the fitness center) for the
right to use the fitness center. Sublandlord will offset all such fees collected
against the portion of Project Amenities Costs attributable to the fitness
center and which would otherwise be included in Sublandlord Operating Costs.

4. Security Deposit. Concurrently with Subtenant’s execution of this Sublease,
Subtenant shall deposit with Sublandlord the sum of $177,027.80 (the “Security
Deposit”). The Security Deposit shall be held by Sublandlord as security for the
faithful performance by Subtenant of all the provisions of this Sublease to be
performed or observed by Subtenant. If Subtenant fails to pay rent or other sums
due hereunder, or otherwise defaults with respect to any provisions of this
Sublease, Sublandlord may use, apply or retain all or any portion of the
Security Deposit for the payment of any rent or other sum in default or for the
payment of any other sum to which Sublandlord may become obligated by reason of
Subtenant’s default, or to compensate Sublandlord for any loss or damage which
Sublandlord may suffer thereby. If Sublandlord so uses or applies all or any
portion of the Security Deposit, Subtenant shall within ten (10) days after
demand therefor deposit cash with Sublandlord in an amount sufficient to restore
the Security Deposit to the full amount thereof and Subtenant’s failure to do so
shall be a material breach of this Sublease. Sublandlord shall not be required
to keep the Security Deposit separate from its general accounts. In addition to
any other deductions Sublandlord is entitled to make pursuant to the terms
hereof, Sublandlord shall have the right to make a good faith estimate of any
unreconciled Operating Costs as of the date of expiration and to deduct any
anticipated shortfall from the Security Deposit. If Subtenant performs all of
Subtenant’s obligations hereunder, the Security Deposit, or so much thereof as
has not theretofore been applied by Sublandlord, shall be returned, without
interest, to Subtenant (or, at Sublandlord’s option, to the last assignee, if
any, of Subtenant’s interest hereunder) following the expiration of the Term,
and after the later to occur of (x) Subtenant’s vacation of the Subleased
Premises and (y) Subtenant’s satisfactory completion of any restoration work
required of Subtenant hereunder. No trust relationship is created herein between
Sublandlord and Subtenant with respect to the Security Deposit. Subtenant hereby
waives any and all rights under and the benefits of Section 1950.7 of the
California Civil Code, and all other provisions of law now in force or that
become in force after the date of execution of this Sublease, to the extent that
such laws provide that Sublandlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Subtenant, or to clean the Subleased Premises. Sublandlord and
Subtenant agree that Sublandlord may, in addition, claim those sums reasonably
necessary to compensate Sublandlord for any other foreseeable or unforeseeable
loss or damage caused by the act or omission of Subtenant or Subtenant’s
officers, agents, employees, independent contractors, or invitees.

5. Use and Occupancy.

5.1 Use. The Subleased Premises shall be used and occupied only for general
office use, and for no other use or purpose.

5.2 Compliance with Master Lease.

(a) By Subtenant. Subtenant agrees that it will occupy the Subleased Premises in
accordance with the terms of the Master Lease and will not suffer to be done or
omit to do any act which may result in a violation of or a default under any of
the terms and conditions of the Master Lease, or render Sublandlord liable for
any damage, charge or expense thereunder. Subtenant further covenants and agrees
to indemnify Sublandlord against and hold Sublandlord harmless from any claim,
demand, action, proceeding, suit, liability, loss, judgment, expense (including
attorneys fees) and damages of any kind or nature whatsoever arising out of, by
reason of, or resulting from, Subtenant’s failure to perform or observe any of
the terms and conditions of the Master Lease or this Sublease. Any other
provision in this Sublease to the contrary notwithstanding, Subtenant shall pay
to Sublandlord as Rent hereunder any and all sums which Sublandlord may be
required to pay Landlord arising out of a request by Subtenant for, or use by
Subtenant of, additional or over-standard Building services from Landlord (for
example, but not by way of limitation, charges associated with after-hours HVAC
usage and overstandard electrical charges).

(b) By Sublandlord. Sublandlord agrees that it will perform its obligations
under the Master Lease during the Term and will not amend or modify the Master
Lease in any way or knowingly take any action under the Master Lease which would
increase Sublandlord’s obligations hereunder (other than in a de minimus way,
such as requiring Subtenant to send notices to an additional address, etc.) or
materially adversely affect Subtenant’s rights hereunder. Without limitation,
Sublandlord agrees that it will not terminate the Master Lease without the prior
written consent of Subtenant, except as Sublandlord may be entitled to terminate
the Master Lease in the event of casualty or condemnation. Sublandlord
represents to Subtenant that the Master Lease is in full force and effect and
Sublandlord has neither given nor received a notice of default under the Master
Lease. Sublandlord agrees to comply with the obligations under the Master Lease
and not to perform any act which constitutes a default under the Master Lease,
indemnify Subtenant against and hold Subtenant harmless from claims, demands,
actions, proceedings, suits, liabilities, losses, judgments, expenses (including
attorneys’ fees) and damages arising out of Sublandlord’s default under the
Master Lease (provided that such default is not the result of the act or
omission of Subtenant in violation of the terms of this Sublease or the Master
Lease). As of the date of this Sublease, Sublandlord has not received any notice
from governmental authorities that (x) the Building is the subject of any
pending condemnation or eminent domain proceeding or (y) the Building is not in
compliance with applicable laws (as enacted and enforced as of the date of this
Sublease) in any material manner.

(c) Master Lease Renewal. Sublandlord will not exercise its rights to renew the
Master Lease.

5.3 Rules and Regulations. Subtenant shall comply with the rules and regulations
for the Building attached hereto as Exhibit D and such amendments or supplements
thereto as Sublandlord may adopt from time to time with prior notice to
Subtenant (the “Rules and Regulations”), as well as any applicable CC&R’s.
Sublandlord agrees that (i) any Rules and Regulations promulgated by Sublandlord
shall not be unreasonably modified or amended or enforced in a discriminatory
manner or in a manner which will unreasonably interfere with the normal and
customary conduct of Subtenant’s business and no Rule or Regulation shall
unreasonably or materially interfere with Subtenant’s permitted use,
(ii) Sublandlord shall provide Subtenant with reasonable advance notice of any
modification or amendment of the Rules and Regulations, and (iii) in the event
of a conflict between the Rules and Regulations and the provisions of this
Sublease, the provisions of this Sublease will control. Without limitation on
the foregoing, Subtenant acknowledges that CC&R’s may provide for some or all of
the Project common areas to be transferred to a property owners’ association
which will assume the obligation to cause to be operated and maintained some or
all of the Project common areas (typically, through a property
management/maintenance company retained by the property owners’ association in
respect of such obligations); in such event, any costs incurred by Sublandlord
to pay such property owners’ association fee will be included in Operating
Costs. Sublandlord shall not be liable to Subtenant for or in connection with
the failure of any other tenant of the Building or Project to comply with any
rules and regulations applicable to such other occupant under its lease or
sublease. “CC&R’s” shall refer to those declarations of Sobrato Properties II, a
California limited partnership, and Sobrato Interests III, a California limited
partnership, as set forth in that document, Amended and Restated Declaration of
Covenants, Conditions and Restrictions (Bridgepointe Corporate Center), recorded
on November 15, 2000, in the county of San Mateo, as document no. 2000-143261,
and any amendment thereto, provided Subtenant receives notice of the same.

5.4 Landlord’s Obligations. Subtenant agrees that Sublandlord shall not be
required to perform any of the covenants, agreements and/or obligations of
Landlord under the Master Lease and, insofar as any of the covenants, agreements
and obligations of Sublandlord hereunder are required to be performed under the
Master Lease by Landlord thereunder, Subtenant acknowledges and agrees that
Sublandlord shall be entitled to look to Landlord for such performance. In
addition, Sublandlord shall have no obligation to perform any repairs or any
other obligation of Landlord under the Master Lease. Except as expressly set
forth herein, Sublandlord shall not be responsible for any failure or
interruption, for any reason whatsoever, of the services or facilities that may
be appurtenant to or supplied at the Building or Project by Landlord, and no
failure to furnish, or interruption of, any such services or facilities shall
give rise to any (i) abatement, diminution or reduction of Subtenant’s
obligations under this Sublease, or (ii) liability on the part of Sublandlord.
Notwithstanding the foregoing, Sublandlord shall promptly and diligently take
such action as may reasonably be indicated, under the circumstances, to secure
such performance upon Subtenant’s request to Sublandlord to do so and shall
thereafter continue to use diligent efforts to secure timely completion of such
performance by Landlord; the forgoing provision will in no event be construed to
require that Sublandlord commence any litigation against Landlord.

5.5 Maintenance.

(a) Sublandlord’s Maintenance. Sublandlord shall keep and maintain in good
repair and working order and make timely repairs to and perform maintenance
upon: (1) all structural elements and components of the Building (except to the
extent that the responsibility for such work is Landlord’s pursuant to the
Master Lease); (2) mechanical (including HVAC), electrical, plumbing and
fire/life safety systems serving the Building in general; (3) the “Building
Common Areas” (i.e., those areas within the Building devoted to corridors,
elevator lobbies, vending areas and lobby areas (whether at ground level or
otherwise), and other similar facilities provided for the common use or benefit
of tenants generally and/or the public (excluding those areas within the
Building used for elevator shafts, flues, vents, stacks, pipe shafts, risers and
other vertical penetrations, mechanical rooms, elevator mechanical rooms,
janitorial closets, electrical and telephone closets, mail rooms and similar
areas in the Building not designated for the exclusive use of a particular
tenant or for the common use of tenants in general); (4) exterior windows of the
Building; (5) elevators serving the Building; and (6) Building standard lighting
fixtures (i.e., lamp and ballasts) within the Subleased Premises. Sublandlord
shall not be responsible for, and Subtenant shall reimburse Sublandlord within
ten (10) business days after demand from Sublandlord, for the cost of any
repairs, together with an administrative charge in an amount equal to 5% of the
cost thereof, for damage caused by any negligent or intentional act or omission
of Subtenant or any person claiming through or under Subtenant or any of
Subtenant’s employees, contractors or agents or because of use of the Subleased
Premises for other than normal and customary office operations. Sublandlord
shall perform its obligations under this Section 5.5(a) promptly (considering
the nature and urgency of the repair) after Sublandlord receives written notice
of the need for such repairs or maintenance. Notwithstanding the foregoing,
Sublandlord shall use diligent efforts to commence and complete all repairs
immediately upon oral notice from Subtenant in the event of an Emergency. An
“Emergency” means the threat of immediate injury or damage to persons or
property or the immediate imposition of a civil or criminal fine or penalty.
Notwithstanding anything to the contrary contained in this Sublease, except as
provided in Section 6.2 below or as otherwise expressly provided in this
Sublease, Sublandlord shall not be liable for and there shall be no abatement of
rent with respect to, any injury to or interference with Subtenant’s business
arising from any performance or nonperformance of any repair, maintenance,
alteration or improvement in and to any portion of the Project, Building or the
Subleased Premises, no actual or constructive eviction of Subtenant shall result
from such performance or nonperformance, Subtenant shall not have the right to
terminate this Sublease, and Subtenant shall not be relieved from the
performance of any covenant or agreement in this Sublease by reason thereof.
Subtenant hereby waives and releases its right to make repairs at Sublandlord’s
expense under Sections 1932(1), 1933(4), 1941 and 1942 of the California Civil
Code or any similar or successor laws now or hereinafter in effect.

(b) Subtenant’s Maintenance. Subtenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Subleased Premises that are
not Sublandlord’s express responsibility under this Sublease, and shall keep the
Subleased Premises in good condition and repair, reasonable wear and tear and
repairs that are the express responsibility of Sublandlord under this Sublease
excepted. Subtenant’s repair obligations include, without limitation, repairs
to: (1) the interior side of demising walls; (2) doors leading directly to the
Subleased Premises, and within the Subleased Premises; (3) floor coverings;
(4) interior partitions, interior glass, interior window treatments, ceiling
tiles, shelving, cabinets, millwork and other tenant improvements;
(5) electronic, phone and data cabling and related switches and transmission
lines (collectively, “Network Cabling”) that is installed by or for the
exclusive benefit of Subtenant and located in the Subleased Premises or other
portions of the Building or Project; (6) supplemental air conditioning units,
private showers and kitchens, including hot water heaters, plumbing and similar
facilities serving Subtenant exclusively (Subtenant will provide Sublandlord
with written copies of all maintenance contracts for such work); and
(7) alterations or Subtenant Alterations approved by Sublandlord (and, if
required, Landlord) and performed by contractors retained by Subtenant,
including related HVAC balancing. All work shall be performed in accordance with
the rules and procedures described in this Sublease, the Master Lease, or as may
otherwise be issued from time to time by Landlord or Sublandlord. If Subtenant
fails to make any repairs to the Subleased Premises for more than fifteen
(15) days after written notice from Sublandlord (although notice shall not be
required if there is an emergency), Sublandlord may make the repairs, and
Subtenant shall pay the reasonable cost of the repairs to Sublandlord within ten
(10) business days after receipt of an invoice, together with an administrative
charge in an amount equal to 5% of the cost of the repairs.

5.6 Compliance with Laws. Subtenant shall comply with all laws, including,
without limitation, the Americans with Disabilities Act, regarding the operation
of Subtenant’s business and the use, condition, configuration and occupancy of
the Subleased Premises and any Subtenant Alterations in the Subleased Premises;
provided, however, that Subtenant shall have no obligation to comply with laws
requiring improvements to the common areas or the Building structure, except to
the extent the same are necessitated by any Subtenant Alterations or Subtenant’s
use of the Subleased Premises for other than general office purposes.
Sublandlord shall comply with all laws relating to the common areas and the base
Building (except to the extent that such compliance is the responsibility of
Landlord under the Master Lease), provided that compliance with such laws is not
necessitated by Subtenant Alterations or Subtenant’s use of the Subleased
Premises for other than general office purposes and is not otherwise the
responsibility of Subtenant as expressly provided in this Sublease, and provided
further that Sublandlord’s failure to comply therewith would prohibit Subtenant
from obtaining or maintaining a certificate of occupancy for the Subleased
Premises, would unreasonably and materially affect the safety of Subtenant or
Subtenant’s employees, would create a significant health hazard for Subtenant or
Subtenant’s employees or would otherwise materially interfere with Subtenant or
Subtenant’s employees’ use and enjoyment of the Subleased Premises. Sublandlord
shall be permitted to include in Operating Costs any costs or expenses incurred
by Sublandlord under this Section 5.6 to the extent allowed pursuant to the
terms of Section 3.2 above, and amortized to the extent required by
Section 3.2(a)(2)(b)(i) above. Subtenant, within ten (10) days after receipt,
shall provide Sublandlord with copies of any notices it receives regarding a
violation or alleged violation of any laws. Subtenant shall comply with the
rules and regulations of the Building and such other reasonable rules and
regulations adopted by Sublandlord from time to time and with the CC&R’s that do
not prohibit Subtenant’s use of the Subleased Premises for general office use
and to the extent the same do not materially adversely increase Subtenant’s
obligations or materially adversely decrease Subtenant’s rights under this
Sublease.

5.7 Right of First Offer.

(a) Generally. Subtenant shall have the right of first offer (the “Right of
First Offer”) with respect to any space that becomes Available for Sublease
(hereinafter defined) on the remaining balance of the second (2nd) floor of the
Building (the “Offering Space”), in accordance with this Section 5.7. The
Offering Space shall be deemed to be “Available for Sublease” when Sublandlord
has located a prospective subtenant that may be interested in subleasing such
Offering Space. Within a reasonable time after Sublandlord has determined that
the Offering Space is Available for Sublease (but prior to subleasing such
portion of the Offering Space to a third party), Sublandlord shall advise
Subtenant (the “Advice”) of the square footage and location of such portion of
the Offering Space and the terms under which Sublandlord is prepared to sublease
such Offering Space to Subtenant for the remainder of the Term. Subtenant may
sublease such portion of the Offering Space in its entirety only, under such
terms, by delivering written notice of exercise to Sublandlord (“Notice of
Exercise”) within five (5) business days after the date of delivery of the
Advice. Subtenant and Sublandlord shall then have five (5) business days (the
“Negotiation Period”) in which to agree upon the rent and material lease terms
or the right of first offer shall expire. All negotiations shall be conducted by
both parties in good faith. Subtenant shall have no such Right of First Offer
and Sublandlord need not provide Subtenant with an Advice, if:

(1) Subtenant is in default under this Sublease (beyond the giving of applicable
notice and the passage of applicable grace periods) at the time Sublandlord
would otherwise deliver the Advice; or

(2) the Subleased Premises, or any portion thereof, is further sublet at the
time Sublandlord would otherwise deliver the Advice; or

(3) this Sublease has been assigned by Subtenant (except in connection with a
transaction meeting the requirements of Section 17.E of the Original Master
Lease, as amended for the purpose of incorporation herein by the provisions of
Section 8.2 below) prior to the date Sublandlord would otherwise deliver the
Advice; or

(4) Subtenant is not occupying all of the Subleased Premises on the date
Sublandlord would otherwise deliver the Advice.

(b) Terms. The term for the Offering Space shall commence upon the commencement
date stated in the Advice and thereupon such Offering Space shall be considered
a part of the Subleased Premises, provided that all of the terms stated in the
Advice shall govern Subtenant’s subleasing of the Offering Space and only to the
extent that they do not conflict with the Advice, the terms and conditions of
this Sublease shall apply to the Offering Space. The Offering Space (including
improvements and personalty, if any) shall be accepted by Subtenant in its
condition and as-built configuration existing on the earlier of the date
Subtenant takes possession of the Offering Space or as of the date the term for
such Offering Space commences, provided that such Offering Space shall be
delivered to Subtenant vacant, broom clean and free of claims and possession of
third parties.

(c) Termination of Right of First Offer. The rights of Subtenant hereunder with
respect to the Offering Space shall terminate on the earlier to occur of:
(i) Subtenant’s failure to exercise its Right of First Offer within the five
business (5) day period provided above, (ii) the date Sublandlord would have
provided Subtenant an Advice if Subtenant had not been in violation of one or
more of the conditions set forth in Section 5.7(a) above and (iii) the
expiration of the Negotiation Period if the parties fail to reach agreement on
the rent and material lease terms of Subtenant’s proposed leasing of the
Offering Space by the expiration of the Negotiation Period.

(d) Offering Amendment. If Subtenant exercises the Right of First Offer,
Sublandlord shall prepare an amendment (the “Offering Amendment”) adding the
Offering Space to the Subleased Premises on the terms set forth in the Advice
and reflecting the changes in the Base Rent, rentable area of the Subleased
Premises, Subtenant’s Percentage Shares and other appropriate terms. A copy of
the Offering Amendment shall be (i) sent to Subtenant within a reasonable time
after receipt of the Notice of Exercise executed by Subtenant, and (ii) revised
by Sublandlord to address any requested changes by Subtenant that are necessary
to accurately reflect the terms and conditions hereof; (iii) executed by
Subtenant and returned to Sublandlord within fifteen (15) days thereafter.

5.8 Additional Expansion. In addition to the right set forth in Section 5.7
above, if at any time during the Term Subtenant desires to lease additional
space in the Project, Subtenant may deliver a notice to Sublandlord specifying
in such notice the approximate amount of space desired by Subtenant and the date
upon which Subtenant desires such space. Provided Subtenant is not then in
default hereunder, Sublandlord will use reasonable efforts to determine whether
space in the Project meeting Subtenant’s needs will be available. If such space
is available, Sublandlord will notify Subtenant and will in good faith cooperate
with Subtenant to determine whether the parties can agree upon mutually
acceptable terms and conditions for Subtenant’s leasing of such space.

6. Services.

6.1 Generally. Sublandlord agrees to furnish Subtenant with the following
services on all days, 24-hours per day (except as otherwise stated), all of
which shall be included in Operating Costs except as otherwise provided in this
Sublease with respect to excess usage:

(a) Water. Running City water from the regular Building outlets for drinking,
lavatory and toilet purposes in the Building Common Areas on each floor on which
the Subleased Premises are located. If Subtenant desires water in the Subleased
Premises for any approved reason, including for kitchen areas in the Subleased
Premises, running City water shall be supplied, at Subtenant’s sole cost and
expense, from the Building water main through a line and fixtures installed at
Subtenant’s sole cost and expense with the prior reasonable consent of
Sublandlord. If Subtenant desires hot water in the Subleased Premises,
Subtenant, at its sole cost and expense and subject to the prior reasonable
consent of Sublandlord, may install a hot water heater in the Subleased
Premises;

(b) HVAC. Heating, ventilation and air conditioning (“HVAC”) in season during
Building Hours (i.e., 8:00 a.m. to 6:00 p.m., Monday through Friday, holidays
excepted), at such temperatures and in such amounts as required by governmental
authority. Subtenant shall have the right to receive HVAC service during hours
other than Building Hours using Sublandlord’s “after-hours” access card system.
Subtenant shall pay Sublandlord the standard charge established from time to
time by Sublandlord for the additional service, which charge Subtenant
acknowledges for after-hours HVAC service is currently $116.53 per floor (or
partial floor) per hour as of the date of this Sublease, and which cost may be
increased to the extent that Sublandlord’s actual cost (hereinafter defined) of
providing such “after hours” HVAC increases from time to time. The minimum time
period for after hours HVAC usage shall be one (1) hour. For purpose of this
Section 6.1(b), “actual cost” shall mean the actual cost incurred by
Sublandlord, as reasonably determined by Sublandlord, inclusive of a reasonable
allocation for wear and tear and depreciation, provided that, notwithstanding
the foregoing, any amount actually charged by any unrelated third party to
Sublandlord for the supply of HVAC shall be deemed Sublandlord’s “actual cost”.
When determining the actual cost of Subtenant’s utility usage pursuant to the
terms of this Section 6.1(b), Sublandlord agrees that it shall use the monthly
average rate paid by Sublandlord for a particular utility;

(c) Janitorial. Janitor service five (5) days per week (except on dates of the
observation of holidays); provided that if Subtenant’s use, floor covering or
other improvements require special services in excess of the standard services
for the Building, Subtenant shall pay the additional cost attributable to the
special services;

(d) Elevators and Access. Nonexclusive, non-attended automatic passenger
elevator service during Building Hours, and at least one elevator available at
all other times to provide service to the Subleased Premises. Freight elevator
access is available, but the vestibules for the freight elevator on each floor
will require card key access. Key card access shall be provided to the Building
and passenger elevators and Subtenant shall have access to the Subleased
Premises 24-hours per day, 7 days a week, subject to temporary closures due to
emergency, casualty, Sublandlord’s security requirements and maintenance, repair
or changes to the Building or Project;

(e) Electricity. Electricity to the Subleased Premises for general office use,
in accordance with and subject to the terms and conditions of Section 7 below;

(f) Security. On-site Project (as opposed to Building) security equipment,
personnel and procedures, if any, as Sublandlord may elect in its sole
discretion to establish from time to time. The Project’s main security station
will be located in the Building. Project security will initially be comprised of
two (2) security guards on duty (one “roving” and one stationed at the main
security station); and

(g) Other. Such other services as Sublandlord reasonably determines are
necessary or appropriate for the Building or Project.

6.2 Interruption of Service. Sublandlord’s failure to furnish, or any
interruption or termination of, services due to the application of laws, the
failure of any equipment, the performance of repairs, improvements or
alterations, or the occurrence of any event or cause beyond the reasonable
control of Sublandlord, shall not render Sublandlord liable to Subtenant,
constitute a constructive eviction of Subtenant, give rise to an abatement of
rent (except as expressly set forth herein), nor relieve Subtenant from the
obligation to fulfill any covenant or agreement, provided that if any
interruption in services to the Subleased Premises (i) continues for five (5)
consecutive business days or more, (ii) is due to the act or omission of
Sublandlord or Sublandlord’s employees or agents, (iii) is not attributable to
the acts or omissions of Subtenant or Subtenant’s employees, invitees or agents
and (iv) prevents Subtenant from occupying any material portion of the Subleased
Premises, Base Rent shall abate from and after the fifth (5th) consecutive
business day of the interruption to the extent the Subleased Premises are
rendered unusable and are actually not used by Subtenant as a result thereof. In
no event, however, shall Sublandlord be liable to Subtenant for any loss or
damage, direct or indirect, special or consequential, including loss of business
or theft of Subtenant’s property, arising out of or in connection with the
failure of any security services, personnel or equipment.

7. Use of Electrical Services by Subtenant.

7.1 Normal Electrical Usage. The Building has been designed to accommodate
electrical receptacle (120/208v) loads of three and one half (3.5) watts per
usable square foot and an average lighting load of two (2) watts per usable
square foot during Building Hours, with such average determined on a monthly
basis (the “Standard Electrical Usage”), which electrical usage shall be subject
to applicable laws, including Title 24. Subtenant will design Subtenant’s
electrical system serving any equipment producing nonlinear electrical loads to
accommodate such nonlinear electrical loads, including, but not limited to,
oversizing neutral conductors, derating transformers and/or providing power-line
filters. Engineering plans shall include a calculation of Subtenant’s fully
connected electrical design load with and without demand factors and shall
indicate the number of watts of unmetered and submetered loads. Electrical
service to the Subleased Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Sublandlord shall have the exclusive right to select any company
providing electrical service to the Subleased Premises, to aggregate the
electrical service for the Project, Building or Subleased Premises with other
buildings, to purchase electricity through a broker and/or buyers group and to
change the providers and manner of purchasing electricity. Subtenant shall bear
the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Subleased Premises. Sublandlord, as part
of Operating Costs, shall bear the cost of lamps, starters and ballasts for
Building standard lighting fixtures within the Subleased Premises.

7.2 Excess Usage. Subtenant’s use of electrical service shall not exceed, either
in voltage, rated capacity or overall load, the Standard Electrical Usage. If
Subtenant requests permission to consume excess electrical service, Sublandlord
may refuse to consent or may condition consent upon conditions that Sublandlord
reasonably elects (including, without limitation, the installation of utility
service upgrades, meters, submeters, air handlers or cooling units), and the
additional usage (to the extent permitted by law), installation and maintenance
costs shall be paid by Subtenant. Sublandlord shall have the right to separately
meter or submeter electrical usage for the Subleased Premises and to measure
electrical usage by survey or other commonly accepted methods; if Subtenant is
consuming in excess of Standard Electrical Usage, such meter or submeter will be
installed at Subtenant’s cost.

8. Master Lease and Sublease Terms.

8.1 Subject to Master Lease. This Sublease is and shall be at all times subject
and subordinate to the Master Lease. Subtenant acknowledges that Subtenant has
reviewed and is familiar with all of the terms, agreements, covenants and
conditions of the Master Lease. Additionally, Subtenant’s rights under this
Sublease shall be subject to the terms of the Consent. During the Term and for
all periods subsequent thereto with respect to obligations which have arisen
prior to the termination of this Sublease, Subtenant agrees to perform and
comply with, for the benefit of Sublandlord and Landlord, the obligations of
Sublandlord under the Master Lease which pertain to the Subleased Premises
and/or this Sublease, except for those provisions of the Master Lease which are
directly contradicted by this Sublease, in which event the terms of this
Sublease document shall control over the Master Lease.

8.2 Incorporation of Terms of Master Lease. The terms, conditions and respective
obligations of Sublandlord and Subtenant to each other under this Sublease shall
be the terms and conditions of the Master Lease, except for those provisions of
the Master Lease which are directly contradicted by this Sublease, in which
event the terms of this Sublease shall control over the Master Lease. Therefore,
for the purposes of this Sublease, wherever in the Master Lease the word
“Landlord” is used it shall be deemed to mean Sublandlord and wherever in the
Master Lease the word “Tenant” is used it shall be deemed to mean Subtenant. Any
non-liability, release, indemnity or hold harmless provision in the Master Lease
for the benefit of Landlord that is incorporated herein by reference, shall be
deemed to inure to the benefit of Sublandlord, Landlord, and any other person
intended to be benefited by said provision, for the purpose of incorporation by
reference in this Sublease. Any right of Landlord under the Master Lease (a) of
access or inspection, (b) to do work in the Master Lease Premises or in the
Building, or (c) in respect of rules and regulations, which is incorporated
herein by reference, shall be deemed to inure to the benefit of Sublandlord,
Landlord, and any other person intended to be benefited by said provision, for
the purpose of incorporation by reference in this Sublease.

8.3 Clarifications. For the purposes of incorporation herein, the terms of the
Master Lease are subject to the following additional modifications:

(a) Approvals. In all provisions of the Master Lease (under the terms thereof
and without regard to modifications thereof for purposes of incorporation into
this Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Sublandlord and Landlord.

(b) Deliveries. In all provisions of the Master Lease requiring Tenant to
submit, exhibit to, supply or provide Landlord with evidence, certificates, or
any other matter or thing, Subtenant shall be required to submit, exhibit to,
supply or provide, as the case may be, the same to both Landlord and
Sublandlord.

(c) Damage; Condemnation. Sublandlord shall have no obligation to restore or
rebuild any portion of the Subleased Premises after any destruction or taking by
eminent domain; provided that if and to the extent the Subleased Premises
contain improvements which constitute “Alterations” or “Tenant Improvements”, as
said terms are described in the Master Lease, and Sublandlord, as the Tenant
under the Master Lease, is required to restore such Tenant Improvements or
Alterations, Sublandlord will perform such work in accordance with the terms of
the Master Lease. Sublandlord will not, however, have any obligation to repair
or service any Subtenant Alterations. Should any portion of the Premises,
Building and/or Project be destroyed or condemned, Subtenant will be entitled to
an equitable adjustment of Subtenant’s Building Percentage Share and Project
Percentage Share.

(d) Insurance. In all provisions of the Master Lease requiring Tenant to
designate Landlord as an additional or named insured on its insurance policy,
Subtenant shall be required to so designate Landlord and Sublandlord on its
insurance policy. Subtenant will not be required to insure Sublandlord’s
personal property or the Tenant Improvements constructed by Sublandlord pursuant
to the provisions of Article 5 of the Original Master Lease or any other
improvements constructed by Sublandlord. Subtenant will obtain workers’
compensation insurance with limits no less than those imposed by statute.

8.4 Exclusions. Notwithstanding the terms of Section 8.2 above, Subtenant shall
have no rights nor obligations under the following parts, Sections and Exhibits
of the Master Lease:

(a) Original Master Lease: Article 1, Section 2.A.iv (second paragraph), Section
2.A.vi. Section 2.C, Section 3.A (first, third, fourth and fifth sentences
only), Section 3.C, Sections 4.A, 4.B. and 4.D, Article 5, Sections 6.A, 6.B
(clauses vi, vii, and viii and final sentence only), Sections 6.C, 7.A (third
sentence only, and provided that the reference to “Landlord” in the seventh
sentence will be deemed a reference to Landlord only, not Sublandlord), 8.A,
8.B, 8.C, 8.D, 8.E, 8.G, 9.B, Article 11, Sections 14.A, 14.B (final sentence
only), 17.B (clause (ii) and references to “Monthly Amortized Costs” only),
Article 18, Article 19, Article 20, Sections 21.C, 21.M, 21.T, 21.W.

(b) First Amendment: All.

(c) Second Amendment: All.

8.5 Modifications. Notwithstanding the terms of Section 8.2 above, the following
provisions of the Master Lease are modified as described below for the purpose
of their incorporation into this Sublease:

(a) With respect to Article 15 of the Original Master Lease, if Landlord elects
to terminate the Master Lease pursuant to Section 15.B of the Original Master
Lease or if Sublandlord elects to terminate the Master Lease pursuant to
Section 15.C of the Original Master Lease, Sublandlord will promptly notify
Subtenant and this Sublease will terminate concurrently with the termination of
the Master Lease. If neither Landlord nor Sublandlord elects to terminate the
Master Lease, Sublandlord will nonetheless provide Subtenant with a copy of
Landlord’s notice of the time necessary to complete repairs as provided in
Section 15.C of the Original Master Lease, as well as an estimate of the
additional time necessary for Sublandlord to complete any repairs required of
Sublandlord pursuant to the provisions of Article 15 of the Original Master
Lease, and (x) Subtenant will have the same right to terminate the Sublease as
Sublandlord has to terminate the Master Lease as described in the second (2nd)
sentence of Section 15.C of the Original Master Lease as incorporated herein;
provided that for such purposes references in the fourth (4th) sentence of
Section 15.C to “Landlord” or “Landlord’s” will be deemed to reference to
“Sublandlord” or “Sublandlord’s”.

(b) With respect to Section 17.A of the Original Master Lease, the second (2nd)
clause (i) is modified to provide that Sublandlord may terminate this Sublease
with respect to an assignment of this Sublease or a proposed sublease of any
portion of the Subleased Premises for substantially the remainder of the Term
(but in the case of a proposed sublease of a portion of the Subleased Premises,
such termination will only be effective as to the portion of the Subleased
Premises which Subtenant proposes to sublease, and effective as of the date of
such termination, the Base Rent payable hereunder, as well as Subtenant’s
Building Percentage Share and Subtenant’s Project Percentage Share, will be
adjusted to reflect the reduction in the size of the Subleased Premises).

(c) With respect to Section 17.E of the Original Master Lease, in clauses
(ii) and (iii), in each case the phrase “has a net worth at the time of and
thereafter sufficient to enable it to meet its obligations under this Lease” is
deleted and restated, for the purposes of incorporation herein, as follows: “has
a net worth which, in Sublandlord’s reasonable determination, is equal to or in
excess of the net worth of Subtenant as of the date immediately preceding the
proposed assignment and is sufficient to enable it to meet its obligations under
this Lease.”

(d) Except as set forth in Section 8.5(a) above, references in the following
provisions of the Master Lease to “Landlord” shall mean “Landlord”: Articles 15
and 16; provided, however, that Subtenant shall receive the same benefits of
Article 15 and 16 conferred upon Sublandlord, subject to the provisions of
Section 8.5(a) above.

(e) With respect to Section 21(g) of the Original Master Lease, Sublandlord will
be permitted to enter the Subleased Premises in order to perform any maintenance
and repair tasks applicable to the Subleased Premises or the Building or to
facilitate the construction of improvements within the Building (for example,
access may be necessary in order to install connections between rooftop
facilities and the premises of Building occupants on other floors who are served
by such facilities) which work will not require Subtenant’s prior consent, and
to access the Telecom Riser Room and Mechanical Room and other similar
facilities located on the floor(s) on which the Subleased Premises are located;
Sublandlord agrees to use reasonable efforts to minimize disturbance to
Subtenant’s business operations in the Subleased Premises as a result of any
such entry and to provide reasonable (i.e., at least twenty-four (24) hours)
advance notice (which may be telephonic) to Subtenant of any such entry, except
in the case of Emergency.

9. Assignment and Subletting.

9.1 Generally. Subtenant shall not assign this Sublease or further sublet all or
any part of the Subleased Premises except subject to and in compliance with all
of the terms and conditions of Article 17 of the Original Master Lease, and
Sublandlord (in addition to Landlord) shall have the same rights with respect to
assignment and subleasing as Landlord has under such Article 17; provided,
however, that:

(a) fifty percent (50%) of all excess rent (calculated as provided in
Section 17.B of the Original Master Lease) received in connection with any such
assignment or sublease shall be payable to Sublandlord as and when received by
Subtenant; provided that Subtenant shall not owe any additional percentage of
excess rent received to Landlord;

(b) in connection with any proposed assignment or subletting by Subtenant,
Sublandlord will have the right, to be exercised by written notice delivered
within twenty (20) days after Subtenant’s submission of all necessary materials
requesting Sublandlord’s consent to such assignment or sublease, to terminate
this Sublease with respect to the space that is the subject of such proposed
assignment or sublease, effective as of the proposed effective date of such
proposed assignment or sublease; and

(c) in no event will any sublease by Subtenant subdivide the third (3rd) floor
of the Building into a multi-occupant floor.

9.2 Fees and Costs. Subtenant shall pay all fees and costs payable to Landlord
pursuant to the Master Lease in connection with any proposed assignment,
sublease or transfer of the Subleased Premises, together with Sublandlord’s
reasonable out-of-pocket costs relating to Subtenant’s request for such consent,
regardless of whether such consent is granted, but Sublandlord’s costs (as
opposed to Landlord’s) shall not exceed One Thousand Five Hundred Dollars
($1,500.00). The effectiveness of any such consent shall be conditioned upon
Master Landlord’s and Sublandlord’s receipt of all such fees and costs. The sale
of shares of Subtenant’s stock on a nationally recognized securities exchange in
the normal course of trading (as opposed to the transfer of shares in connection
with a merger or acquisition) will not constitute an assignment of Subtenant’s
interest in this Sublease.

10. Default.

10.1 By Subtenant.

(a) Events of Default. Except as expressly set forth herein, Subtenant shall
perform all obligations in respect of the Subleased Premises that Sublandlord
would be required to perform pursuant to the Master Lease. It shall constitute
an event of default hereunder if Subtenant fails to perform any obligation
hereunder (including, without limitation, the obligation to pay Rent), or any
obligation under the Master Lease which has been incorporated herein by
reference, and, in each instance, Subtenant has not remedied such failure after
delivery of any written notice required under this Sublease and passage of the
cure periods prescribed in Section 13 of the Original Master Lease as
incorporated herein, provided that with respect to non-monetary defaults,
Subtenant’s cure period shall be the longer of (A) one-half of, or (B) five
(5) calendar days less than, the actual cure period provided for such
non-monetary default under the Master Lease.

(b) Landlord’s Remedies. In the event of any default hereunder by Subtenant,
Sublandlord shall have all remedies provided to the “Landlord” in the Master
Lease as if an event of default had occurred thereunder and all other rights and
remedies otherwise available at law and in equity.

10.2 By Sublandlord. In the event of Sublandlord’s failure to perform any of its
covenants or agreements under this Sublease, including any obligation under the
Master Lease which has become Sublandlord’s obligation by virtue of its
incorporation herein by reference, Subtenant shall give Sublandlord written
notice of such failure and shall give Sublandlord thirty (30) days to cure or
commence to cure such failure prior to any claim for breach or results in
damages, provided, however, that if the nature of the default is such that it
cannot reasonably be cured within said thirty (30) day period, Sublandlord shall
not be deemed in default if it commences within such period to cure, and
thereafter diligently prosecute the same to completion. Subtenant’s sole remedy
upon Sublandlord’s default hereunder shall be an action for damages for
injunctive or declaratory relief.

11. Right to Cure Defaults. If Subtenant fails to perform any of its obligations
under this Sublease after expiration of applicable grace or cure periods, then
Sublandlord may, but shall not be obligated to, perform any such obligations for
Subtenant’s account. All reasonable costs and expenses incurred by Sublandlord
in performing any such act for the account of Subtenant shall be deemed Rent
payable by Subtenant to Sublandlord upon demand, together with interest thereon
at the lesser of (i) twelve percent (12%) per annum or (ii) the maximum rate
allowable under law (the “Interest Rate”) from the date of the expenditure until
repaid. If Sublandlord undertakes to perform any of Subtenant’s obligations for
the account of Subtenant pursuant hereto, the taking of such action shall not
constitute a waiver of any of Sublandlord’s remedies. Subtenant hereby expressly
waives its rights under any statute to make repairs at the expense of
Sublandlord.

12. Sublandlord’s Liability. Notwithstanding any other term or provision of this
Sublease, the liability of Sublandlord to Subtenant for any default in
Sublandlord’s obligations under this Sublease shall be limited to actual, direct
damages, and under no circumstances shall Subtenant, its partners, members,
shareholders, directors, agents, officers, employees, contractors, sublessees,
successors and/or assigns be entitled to recover from Sublandlord (or otherwise
be indemnified by Sublandlord) for (a) any losses, costs, claims, causes of
action, damages or other liability incurred in connection with a failure of
Landlord, its partners, members, shareholders, directors, agents, officers,
employees, contractors, successors and /or assigns to perform or cause to be
performed Landlord’s obligations under the Master Lease, (b) lost revenues, lost
profit or other consequential, special or punitive damages arising in connection
with this Sublease for any reason, or (c) any damages or other liability arising
from or incurred in connection with the condition of the Subleased Premises or
suitability of the Subleased Premises for Subtenant’s intended uses. Subtenant
shall, however, have the right to seek any injunctive or other equitable
remedies as may be available to Subtenant under applicable law. Notwithstanding
any other term or provision of this Sublease, no personal liability shall at any
time be asserted or enforceable against Sublandlord’s stockholders, directors,
officers, or partners on account of any of Sublandlord’s obligations or actions
under this Sublease. As used in this Sublease, the term “Sublandlord” means the
holder of the tenant’s interest under the Master Lease and the holder of
Sublandlord’s interest under this Sublease. In the event of any assignment or
transfer of the Sublandlord’s interest under this Sublease, which assignment or
transfer may occur at any time during the Term in Sublandlord’s sole discretion,
Sublandlord shall be and hereby is entirely relieved of all covenants and
obligations of Sublandlord hereunder accruing subsequent to the date of the
transfer and it shall be deemed and construed, without further agreement between
the parties hereto, that any transferee has assumed and shall carry out all
covenants and obligations thereafter to be performed by Sublandlord hereunder.
Sublandlord may transfer and deliver any then existing Security Deposit to the
transferee of Sublandlord’s interest under this Sublease, and thereupon
Sublandlord shall be discharged from any further liability with respect thereto.

13. Attorneys’ Fees. If Sublandlord or Subtenant brings an action to enforce the
terms hereof or to declare rights hereunder, the prevailing party who recovers
substantially all of the damages, equitable relief or other remedy sought in any
such action on trial and appeal shall be entitled to receive from the other
party its costs associated therewith, including, without limitation, reasonable
attorneys’ fees and costs from the other party.

14. Delivery of Possession.

14.1 Generally. Sublandlord shall deliver, and Subtenant shall accept,
possession of the Subleased Premises in their “AS IS” condition as the Subleased
Premises exists on the date of such delivery. As a condition precedent to
Subtenant’s acceptance of the Subleased Premises in then “As-Is” condition,
there shall be no material change in condition based upon Subtenant’s
pre-Sublease condition. Sublandlord shall have no obligation to furnish, render
or supply any work, labor, services, materials, furniture other than the
Furniture, defined below, fixtures, equipment, decorations or other items to
make the Subleased Premises ready or suitable for Subtenant’s occupancy. In
making and executing this Sublease, Subtenant has relied solely on such
investigations, examinations and inspections as Subtenant has chosen to make or
has made and has not relied on any representation or warranty concerning the
Subleased Premises or the Building, except as expressly set forth in this
Sublease. Subtenant acknowledges that Sublandlord has afforded Subtenant the
opportunity for full and complete investigations, examinations and inspections
of the Subleased Premises and the Building Common Areas. Subtenant acknowledges
that it is not authorized to make or perform any alterations or improvements in
or to the Subleased Premises except as permitted by the provisions of this
Sublease and the Master Lease and that upon termination of this Sublease,
Subtenant shall deliver the Subleased Premises to Sublandlord in the same
condition as the Subleased Premises were at the commencement of the Term,
reasonable wear and tear and those Subtenant Alterations the removal of which is
not required by the terms hereof excepted; in any event, at Subtenant’s cost,
Subtenant will remove all telecommunications and data cabling (including Network
Cabling) installed by or for the benefit of Subtenant.

14.2 Subtenant’s Alterations.

(a) Subtenant’s Responsibilities. The parties acknowledge that Subtenant intends
to construct improvements within the Subleased Premises; said improvements which
are initially constructed in anticipation of Subtenant’s occupancy of the
Subleased Premises (the “Initial Subtenant Alterations”) or are constructed by
or on behalf of Subtenant following Subtenant’s occupancy of the Subleased
Premises being referred to as “Subtenant Alterations”. All Subtenant Alterations
shall be carried out in accordance with, and will be deemed “alterations” for
the purpose of, the Master Lease and will be subject to Landlord’s prior written
approval to the extent required under the Master Lease. In connection with any
proposed Subtenant Alterations, Subtenant will be solely responsible for
providing any security required by Landlord pursuant to Section 7.A of the
Original Master Lease. Subtenant agrees that it shall perform Subtenant
Alterations or cause Subtenant Alterations to be performed in a good and
workmanlike manner and in accordance with plans and specifications approved by
Sublandlord, and in compliance with the applicable building codes. Subtenant
shall supply to Sublandlord any documents and information reasonably requested
by Sublandlord in connection with any Subtenant Alterations. All Subtenant
Alterations permitted hereunder shall be made and performed by Subtenant without
cost or expense to Sublandlord, except with respect to Sublandlord’s funding of
the Allowance, described below. Upon completion of any Subtenant Alterations,
Subtenant shall provide Sublandlord, at Subtenant’s expense, with a complete set
of “as built” plans on Mylar and specifications reflecting the actual conditions
of the Subtenant Alterations as constructed in the Subleased Premises, together
with a copy of such plans on diskette in AutoCAD format or such other format as
may then be in common use for computer assisted design purposes; additionally,
Subtenant will provide Sublandlord with the items required under clauses
(i) through (iii) of Section 7.A of the Original Master Lease for delivery to
Landlord.

(b) Sublandlord’s Rights. Sublandlord will have the right to approve the Plans
(defined below) for any proposed Subtenant Alterations, as well as any
contractors whom Subtenant proposes to retain to perform such work (provided
that Sublandlord may designate the contractors who will perform work on the
Building’s electrical, HVAC or life-safety systems). Sublandlord’s consent shall
not be unreasonably withheld with respect to proposed Subtenant Alterations that
(a) comply with all applicable laws; (b) are compatible with the Building and
its mechanical, electrical, HVAC and life safety systems; (c) do not interfere
with the use and occupancy of any other portion of the Building by any other
occupant or their invitees; (d) do not affect the structural portions of the
Building; (e) do not and shall not, whether alone or taken together with other
improvements, require the construction of any other improvements or alterations
within the Building; (f) do not reduce the value of the Subleased Premises or
increase the cost to Sublandlord of reletting the Premises; and (g) do not
affect the exterior appearance of the Building. Additionally, Sublandlord
requires that Subtenant incorporate “Project-Standard” materials with respect to
(i) ceiling tile, (ii) lighting, (iii) doors, frames and hardware and (iv) other
similar finish components. In determining whether to consent to proposed
Subtenant Alterations, Sublandlord shall have the right to review and approve
Plans for proposed Subtenant Alterations, construction means and methods, the
identity of any contractor or subcontractor to be employed on the work for
Subtenant Alterations, and the time for performance of such work; Sublandlord’s
review and approval thereof shall not be unreasonably withheld or delayed.
Additionally, if Sublandlord in good faith determines that Sublandlord proposes
to construct Subtenant Alterations which would be materially more expensive to
remove than the typical office improvements located in the Building,
Sublandlord, in Sublandlord’s reasonable discretion, may require as a condition
to granting its consent to any proposed Subtenant Alterations that Subtenant
increase the Security Deposit by an amount reasonably determined by Sublandlord
to be sufficient to secure the performance of Subtenant’s obligation to restore
or remove such Subtenant Alterations at the expiration or sooner termination of
the Sublease (whether such restoration is required by Landlord or Sublandlord)
and Sublandlord shall designate which, if any, Subtenant Alterations must be
removed at time of surrender of the Subleased Premises, when granting
Sublandlord’s consent to such Subtenant Alterations. Such notice will not be
binding upon Landlord, who will have the right to require restoration as set
forth in the Master Lease. Sublandlord may hire outside consultants to review
such documents and information and Subtenant shall reimburse Sublandlord for the
cost thereof as well as Sublandlord’s internal costs, not to exceed a total of
Five Hundred Dollars ($500.00). Sublandlord shall have the right to promulgate
commercially reasonable rules and regulations regarding the performance of
Subtenant Alterations; Subtenant’s initial guidelines for construction are
attached hereto as Exhibit E. Sublandlord will not charge any construction
management fee with respect to the performance of the Initial Subtenant
Alterations (as opposed to any subsequent Subtenant Alterations) carried out
prior to Subtenant’s initial occupancy of the Subleased Premises; however, if
and to the extent that Landlord imposes a construction management fee with
respect to any Subtenant Alterations, or otherwise passes through review fees
and costs, Subtenant will be responsible for paying such sums.

(c) Schedule for Approval. Given that Landlord’s written consent for Subtenant
Alterations is required under the terms of the Master Lease to the extent
possible Sublandlord and Subtenant shall endeavor to maintain the following
schedule regarding approval of the Plans: (1) within five (5) business days of
receipt of Plans (as hereinafter defined) and specifications, Sublandlord or
Subtenant, as applicable (the “Reviewing Party”), shall review such plans and
specifications and notify the other party (the “Submitting Party”) of any
reasonable objections which shall also include proposed modifications thereto;
and (2) within five (5) business days of the Submitting Party’s receipt of such
reasonable objections and proposed modifications, the Submitting Party shall
resubmit to the Reviewing Party revised Plans and specifications. This process
of reviewing and submitting shall continue until the Plans and specifications
have been approved by both parties. In the event either the Submitting Party or
the Reviewing Party fails to respond within such five (5) business day period
provided for in this paragraph, and such failure continues for five (5) business
days after receipt of a subsequent notice (which notice must contain the
following caption, in capitalized, bold-faced letters across the top: “NOTICE —
- SECOND REQUEST FOR CONSENT PURSUANT TO SECTION 14.2(c) OF SUBLEASE; FAILURE TO
RESPOND IN FIVE (5) BUSINESS DAYS WILL RESULT IN DEEMED APPROVAL”; a copy of any
such notice delivered by Subtenant to Sublandlord will be concurrently sent to:
Shartsis Friese LLP, One Maritime Plaza, 18th Floor, San Francisco, California
94111, Attn: Jonathan M. Kennedy, Esq.), then the Plans and specifications shall
be deemed to have been approved by both parties as last submitted or as last
reasonably modified, as applicable. For avoidance of doubt, this Section 14.2(c)
will not apply to Landlord, nor shall any such deemed approval will be binding
upon Landlord.

(d) As used herein, “Plans” will mean fully dimensioned architectural
construction drawings and specifications, and any required engineering drawings
(including mechanical, electrical, plumbing, air-conditioning, ventilation and
heating), and shall include, to the extent applicable: (i) electrical outlet
locations, circuits and anticipated usage therefor, (ii) reflected ceiling plan,
including lighting, switching, and any special ceiling specifications,
(iii) duct locations for heating, ventilating and air-conditioning equipment,
(iv) details of all millwork, (v) dimensions of all equipment and cabinets to be
built in, (vi) furniture plan showing details of space occupancy, (vii) keying
schedule, (viii) lighting arrangement, (ix) location of print machines,
equipment in lunch rooms, concentrated file and library loadings and any other
equipment or systems (with brand names wherever possible) which require special
consideration relative to air-conditioning, ventilation, electrical, plumbing,
structural, fire-life safety or mechanical systems, (x) special heating,
ventilating and air conditioning equipment and requirements, (xi) weight and
location of heavy equipment, and anticipated loads for special usage rooms,
(xii) demolition plan, (xiii) partition construction plan, (xiv) all
requirements under the Americans with Disabilities Act and other governmental
requirements, and (xv) final finish selections, and any other details or
features reasonably required by Landlord.

(e) Code-Required Work. If the performance of any Subtenant Alterations or other
work by Subtenant within the Subleased Premises “triggers” a requirement for
code-related upgrades to or improvements of any portion of the Building or
Project, Subtenant shall be responsible for the cost of such code-required
upgrade or improvements.

(f) Allowance. Sublandlord hereby grants to Subtenant an allowance of Three and
No/100 Dollars ($3.00) per rentable square foot of the Subleased Premises
(which, based upon 52,067 rentable square feet, equates to $156,201.00 (the
“Allowance”).

(1) The Allowance is to be used for:

(A) Payment of the cost of preparing space plans and construction drawings,
including mechanical, electrical, plumbing and structural drawings.

(B) The payment of plan check, permit and license fees relating to construction
of the Initial Subtenant Alterations.

(C) Construction of the Initial Subtenant Alterations, which must include the
creation of a reception area for the Subleased Premises as well as the
installation of fire rated suite entry doors (with emergency door releases per
building code required for exiting) on both sides of the Subleased Premises.

(2) Disbursement. The Allowance shall be paid to Subtenant on the following
schedule: (a) fifty percent (50%) within fourteen (14) days following
Subtenant’s notice of the commencement of construction of Subtenant Alterations
and (b) fifty (50%) percent within thirty (30) days following request by
Subtenant, which request must be accompanied by (i) evidence that the items
described in Section 14.2(f)(1)(C) above have been completed and (ii) full and
final waivers of lien from all contractors performing any portion of the Initial
Subtenant Alterations.

(g) End of Term. Subtenant expressly acknowledges that Landlord or Sublandlord
may require Subtenant to remove some or all Subtenant Alterations at the
expiration or sooner termination of the Term. Subtenant will also be responsible
for the performance of the items of work required by clauses (i), (ii), (iii),
(iv) and (v) (to the extent Tenant installs cabling) of Section 6.B of the
Original Master Lease, to the extent applicable to the Subleased Premises.
Subtenant acknowledges that Landlord may notify Sublandlord following the
scheduled expiration of this Sublease of Landlord’s determination that certain
alterations performed by Subtenant must be removed. Sublandlord agrees to
attempt to procure Landlord’s determination in this regard as soon as reasonably
possible; however, the parties acknowledge that Subtenant’s obligation to remove
any Subtenant Alterations which Landlord requires the removal of (and the
removal of which is not the express responsibility of Sublandlord pursuant to
this Section 14.2(g) will survive the expiration or sooner termination of this
Sublease. Notwithstanding any other term or provision of this Sublease,
Sublandlord, at Sublandlord’s cost, shall be responsible for the removal or
restoration of any alterations (as defined in the Master Lease) or improvements
existing in the Subleased Premises prior to the Early Access Date, if and to the
extent such removal or restoration is required by Landlord, and Subtenant will
have no responsibility for the removal of any such preexisting alterations..

15. Holding Over. If Subtenant holds over after the expiration or earlier
termination of this Sublease with the express or implied consent of Sublandlord,
such tenancy shall be from month-to-month only and shall not constitute a
renewal hereof or an extension for any further term. Such month-to-month tenancy
shall be subject to all the terms and provisions of this Sublease, except that
Subtenant shall pay Base Rent and Additional Rent in an amount (on a per month
basis without reduction for partial months during the holdover) equal to 150% of
the sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. Nothing contained in this Section 15 shall be construed
as consent by Sublandlord to any holding over by Subtenant, and Sublandlord
expressly reserves the right to recover immediate possession of the Subleased
Premises by summary proceedings or otherwise. In addition to the payment of the
amounts provided above, if Sublandlord is unable to deliver possession of the
Subleased Premises to a new subtenant or to Landlord, as the case may be, or to
perform improvements for a new subtenant, as a result of Subtenant’s holdover,
Subtenant shall be liable to Sublandlord for all damages, including, without
limitation, consequential damages, that Sublandlord suffers from the holdover;
Subtenant expressly acknowledges that such damages may include all of the
holdover rent charged by Landlord under the Master Lease as a result of
Subtenant’s holdover, which Master Lease holdover rent may apply to the entire
Master Lease Premises. Notwithstanding any other term or provision of this
Sublease, if the Term expires on the Expiration Date (as opposed to an early
termination for any reason), Subtenant shall be entitled to hold over, without
any payment of Base Rent and Additional Rent, solely for the purpose of
performing any repair/restoration obligations of Subtenant under this Sublease,
so long as (x) Subtenant’s work of repair/restoration does not interfere with
Sublandlord’s restoration work, if any, which is concurrently being performed in
the Building and (y) in no event will Subtenant have any right to remain in the
Subleased Premises for any reason whatsoever following the date which precedes
the date of expiration of the term of the Master Lease.

16. Parking. During the Term Subtenant shall be permitted to use 197 (i.e., 3.78
spaces per 1,000 rentable square feet in the Subleased Premises) of the parking
spaces allocated to Sublandlord in the Master Lease. Such parking shall be
provided on an unreserved basis. Subtenant will be entitled to one (1) reserved
space per each full floor occupied by Subtenant, which reserved space(s) will
come from the foregoing allocation. Sublandlord reserves the right in the future
to designate reserved parking spaces at Sublandlord’s sole discretion.
Sublandlord will have no obligation to police or enforce the use of reserved
spaces.

17. Notices: Any notice by either party to the other required, permitted or
provided for herein shall be valid only if in writing and shall be deemed to be
duly given only if (a) delivered personally, or (b) sent by means of Federal
Express, UPS Next Day Air or another reputable express mail delivery service
guaranteeing next business day delivery, or (c) sent by United States certified
or registered mail, return receipt requested, addressed: (i) if to Sublandlord,
at the following addresses:

          Oracle USA, Inc.
c/o Oracle Corporation
1001 Sunset Boulevard
Rocklin, California 95765

Attn:
  Lease Administration

with a copy to:

      Oracle USA, Inc.
c/o Oracle Corporation
500 Oracle Parkway
Box 5OP7
Redwood Shores, California
94065

Attn:
  Legal Department

and (ii) if to Subtenant, prior to the Commencement Date, at the following
address:

          Glu Mobile Inc.
1800 Gateway Drive, Suite 200
San Mateo, California 94404

Attn:
  General Counsel

and if to Subtenant, after the Commencement Date, at the Subleased Premises, or
at such other address for either party as that party may designate by notice to
the other. A notice shall be deemed given and effective, if delivered
personally, upon hand delivery thereof (unless such delivery takes place after
hours or on a holiday or weekend, in which event the notice shall be deemed
given on the next succeeding business day), if sent via overnight courier, on
the business day next succeeding delivery to the courier, and if mailed by
United States certified or registered mail, three (3) business days following
such mailing in accordance with this Section.

18. Furniture. During the Term, at no charge to Subtenant, Subtenant shall be
permitted to use the existing modular and office furniture and cabling located
in the Subleased Premises and described in more particular detail in Exhibit F
attached hereto (the “Furniture”). At Subtenant’s election, to be set forth in a
written notice delivered to Sublandlord at least thirty (30) days prior to the
Commencement Date, Sublandlord will remove from the Subleased Premises any
Furniture to the extent that Subtenant does not desire such Furniture to remain
in the Subleased Premises and provided that in no event will Sublandlord be
required to expend in excess of $10,000.00 to perform such removal work; from
and after any such removal, the items removed will no longer be deemed a part of
the Furniture and the parties shall prepare a revised Exhibit F reflecting the
revised Furniture inventory. Subtenant shall accept the Furniture in its current
condition without any warranty of fitness from Sublandlord (Subtenant expressly
acknowledges that no warranty is made by Sublandlord with respect to the
condition of any cabling currently located in or serving the Subleased
Premises); for purposes of documenting the current condition of the Furniture,
Subtenant and Sublandlord shall, prior to the Commencement Date, conduct a joint
walk-through of the Subleased Premises in order to inventory items of damage or
disrepair in the Furniture. Subtenant shall use the Furniture only for the
purposes for which such Furniture is intended and shall be responsible for the
proper maintenance, care and repair of the Furniture, at Subtenant’s sole cost
and expense, and using maintenance contractors specified by Sublandlord. No item
of Furniture shall be removed from the Subleased Premises without Sublandlord’s
prior written consent, which will not be unreasonably withheld. On or about the
date of expiration of the Term, the parties shall once again conduct a
walk-through of the Subleased Premises to catalog any items of damage,
disrepair, misuse or loss among the Furniture (reasonable wear and tear
excepted), and Subtenant shall be responsible, at Subtenant’s sole cost and
expense, for curing any such items (including, with respect to loss, replacing
any lost item with a substantially similar item reasonably acceptable to
Sublandlord). Subtenant shall not modify, reconfigure or relocate any furniture
except with the advance written permission of Sublandlord, and any work of
modifying any Furniture (including, without limitation, changing the
configuration of, “breaking down” or reassembly of cubicles or other modular
furniture) shall be performed at Subtenant’s sole cost using Sublandlord’s
specified vendors or an alternate vendor approved in writing by Sublandlord
(such approval to be granted or withheld in Sublandlord’s good faith discretion,
based upon Sublandlord’s assessment of factors which include, without
limitation, whether the performance by such vendor will void applicable
warranties for such furniture and whether such vendor is sufficiently
experienced in the design of such furniture).

19. Access System. Subtenant acknowledges that Sublandlord currently has an
access system monitoring access to the Project and the Building. Subtenant
acknowledges that there are card readers installed throughout the Building and
Project which are part of Sublandlord’s access system. Subtenant will not
interfere with, adjust or damage any such card readers. Additionally, if and to
the extent that there are existing card readers installed within, or at the
entrances to, the Subleased Premises, Subtenant shall have the right to “tie in”
Subtenant’s security system to such card readers, in order to allow Subtenant to
regulate access among the various suites within the Subleased Premises
(Sublandlord and Sublandlord’s property manager, will, at all times, be provided
with the “master” card key providing Sublandlord and Sublandlord’s property
manager with access to the Subleased Premises, which master card-keys will be
programmed to be operable on all such card readers). Subtenant may also install
its own card readers. To the fullest extent permitted under applicable law,
Subtenant hereby acknowledges that, except for making the card key reader system
available for Subtenant’s use with card keys initially at no cost to Subtenant
(Sublandlord will have a right to charge a reasonable fee for lost or
replacement card keys) and except for servicing and maintaining the system,
Sublandlord shall not be responsible for providing access or security services
to Subtenant, and that Subtenant shall be solely responsible for providing its
own security service, if any.

20. Signage.

20.1 Monument Sign. Subject to the prior written consent of Landlord and the
procurement of any approvals or permits required by City, Subtenant will be
entitled to an equitable allocation of space on shared monument signage, serving
the Building (a “Monument Sign”) for the purpose of displaying Subtenant’s name
only, in Project standard lettering. Further, the location of Subtenant’s
tradename on the Monument Sign shall be subject to availability at the time
Subtenant elects to install Subtenant’s signage on any such monument and
Sublandlord shall not be required to reserve any particular location or band on
the Monument Sign for Subtenant’s use. Any signage of Subtenant installed on the
Monument Sign is referred to herein as “Subtenant’s Monument Signage”. Any such
signage will be installed at Subtenant’s sole cost and expense by contractors
designated by Sublandlord. The graphics, materials, color, design, lettering,
lighting, size, specifications, location and manner of affixing the Subtenant’s
Monument Signage shall be subject to Sublandlord’s prior approval, which shall
not be unreasonably withheld, and will be further subject to compliance with all
laws, ordinances, restrictions of record and easements affecting same
(collectively, “Sign Laws”). Sublandlord’s approval of Subtenant’s Monument
Signage shall not constitute a representation by Sublandlord that Subtenant’s
Monument Signage complies with any applicable Sign Laws. Any such signage will
be removed by Subtenant at Subtenant’s expense at the earlier to occur of
(a) the Expiration Date and (b) the date upon which the signage rights granted
herein are terminated. The rights granted pursuant to this Section 20 are
personal to GLU Mobile Inc., and may not be transferred or assigned to any other
individual or entity (other than an assignee of Subtenant’s interest in this
Sublease qualifying pursuant to the revisions of Section 17.E of the Original
Master Lease, as amended for the purpose of incorporation herein by the
provisions of Section 8.2 above).

20.2 Termination of Signage Rights. Subtenant’s rights to Subtenant’s Monument
Signage shall expire and terminate upon the earlier to occur of (i) the
termination of this Sublease or Subtenant’s right to possession of the Subleased
Premises; (ii) the occurrence of a default pursuant to items (iv) through (vii),
inclusive, of Section 13 of the Master Lease by Subtenant hereunder (i.e.,
beyond the giving of any applicable notice and the passage of any applicable
grace periods); (iii) the transfer by Subtenant of all or part of its interest
in this Sublease or the Subleased Premises other than pursuant to an assignment
meeting the requirements of Section 17.E of the Original Master Lease, as
amended for the purpose of incorporation herein by Section 8.2 above. Upon
termination of such rights (and in any event upon termination of this Sublease),
Subtenant shall pay to Sublandlord, Sublandlord’s reasonable estimate of the
cost to remove Subtenant’s Monument Signage (if installed) and repair all damage
caused thereby. Subtenant’s obligations hereunder shall survive the termination
of this Sublease.

21. Telecom Riser Rooms. Each floor of the Building has a separate room (each, a
“Telecom Riser Room”) which was used by the prior occupant of the Building to
connect with the main telecommunications distribution frame (“MDF”) serving the
Building and the Project; the Telecom Riser Rooms serve as the central point of
distribution for telecommunications fiber for all floors in the Building. As of
the Effective Date, the Telecom Riser Room serving the Subleased Premises shall
remain locked unless otherwise determined by Sublandlord, but considered common
space accessible to Sublandlord and, upon prior coordination of such access
with, and subject to supervision by, Sublandlord or the property manager for the
Project, or, after Building Hours, other Building occupants (including
Subtenant) during Building Hours only. Other Building occupants who wish to use
the telecom riser fiber in the Building may require access to other Telecom
Riser Rooms (including Telecom Riser rooms on floors below the floors on which
their separate subleased premises are located through which their fiber passes).
Subtenant may elect to use the Telecom Riser Rooms serving the Subleased
Premises for connecting to the MDF, however, Subtenant may not interfere with
any pre-existing Building fiber installed in or connected to any Telecom Riser
Room nor may Subtenant prevent Sublandlord (or any other Building occupants)
from accessing the Telecom Riser Rooms serving the Subleased Premises; however,
Subtenant will have the right to supervise the performance of any other
occupants’ work in the Telecom Riser Rooms on the floor(s) where the Subleased
Premises are located (and, similarly, if Subtenant wishes to have access to the
Telecom Riser Rooms on any floor in the Building where the Subleased Premises is
not located, Subtenant may be subject to the supervision of the occupant(s) of
such floor during the performance of any such work). All work performed by or on
behalf of Subtenant in any Telecom Riser Room will be performed in strict
compliance with such guidelines as Sublandlord may, from time to time,
promulgate. Alternatively, Subtenant may elect to relocate Subtenant’s voice and
data cabling to another location within the Subleased Premises at Subtenant’s
sole cost and expense. All additional vertical cabling installed by Subtenant
shall be in such room in a location designated and approved by Sublandlord and
Sublandlord may need future access to allow other Subtenants to core drill and
pull additional fiber.

22. [INTENTIONALLY OMITTED]

23. Project Renovations. It is specifically understood and agreed that Landlord
has no obligation and has made no promises to alter, remodel, improve, renovate,
repair or decorate the Subleased Premises, Building, or any part thereof and
that no representations respecting the condition of the Subleased Premises or
the Building have been made by Sublandlord to Subtenant except as specifically
set forth herein. However, Subtenant hereby acknowledges that Sublandlord is
currently renovating or may during the Term renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, the Building and/or the Subleased
Premises. Subtenant hereby agrees that such Renovations shall in no way
constitute a constructive eviction of Subtenant nor, except as expressly set
forth in Section 6.2 above, entitle Subtenant to any abatement of Rent.
Sublandlord shall have no responsibility and shall not be liable to Subtenant
for any injury to or interference with Subtenant’s business arising from the
Renovations, nor shall Subtenant be entitled to any compensation or damages from
Sublandlord for loss of the use of the whole or any part of the Subleased
Premises or of Subtenant’s personal property or improvements resulting from the
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations.

24. Brokers. Subtenant represents that it has dealt directly with and only with
Studley (“Subtenant’s Broker”), as a broker in connection with this Sublease.
Sublandlord represents that it has dealt directly with and only with Colliers
International (“Sublandlord’s Broker”), as a broker in connection with this
Sublease. Sublandlord and Subtenant shall indemnify and hold each other harmless
from all claims of any brokers other than Subtenant’s Broker and Sublandlord’s
Broker claiming to have represented Sublandlord or Subtenant in connection with
this Sublease. Subtenant and Sublandlord agree that Subtenant’s Broker and
Sublandlord’s Broker shall be paid commissions by Sublandlord in connection with
this Sublease pursuant to a separate agreement.

25. Complete Agreement. There are no representations, warranties, agreements,
arrangements or understandings, oral or written, between the parties or their
representatives relating to the subject matter of this Sublease which are not
fully expressed in this Sublease. This Sublease cannot be changed or terminated
nor may any of its provisions be waived orally or in any manner other than by a
written agreement executed by both parties.

26. USA Patriot Act Disclosures. Subtenant is currently in compliance with and
shall at all times during the Term remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

27. Interpretation. Irrespective of the place of execution or performance, this
Sublease shall be governed by and construed in accordance with the laws of the
State of California. If any provision of this Sublease or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Sublease and the application
of that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The table of contents,
captions, headings and titles, if any, in this Sublease are solely for
convenience of reference and shall not affect its interpretation. This Sublease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Sublease or any part thereof to be
drafted. If any words or phrases in this Sublease shall have been stricken out
or otherwise eliminated, whether or not any other words or phrases have been
added, this Sublease shall be construed as if the words or phrases so stricken
out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender in which they are used, shall be deemed to include any other
number and any other gender as the context may require. The word “person” as
used in this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.

28. Counterparts. This Sublease may be executed in separate counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument. This Sublease shall be fully executed when each
party whose signature is required has signed and delivered to each of the
parties at least one counterpart, even though no single counterpart contains the
signatures of all parties hereto.

IN WITNESS WHEREOF, the parties hereto hereby execute this Sublease as of the
day and year first above written.

      SUBLANDLORD: ORACLE USA, INC., a Colorado corporation

By:
  /s/ Randall W. Smith
Print Name:
  Randall W. Smith
 
   
Title:
  VP Real Estate & Facilities
 
    SUBTENANT: GLU MOBILE INC. a Delaware corporation

By:
  /s/ Albert A. Pimentel
 
   
Print Name:
  Albert A. Pimentel
Title:
  EVP and CFO

2

EXHIBIT A-1

3

4

Outline and Location of Second Floor Space
EXHIBIT A-2
Outline and Location of Third Floor SpaceEXHIBIT B

Commencement Agreement

         
Date
    —   SubtenantGLU MOBILE INC.
Address1800 Gateway Drive, Suite 200

 
  San Mateo, California 94404
 
  Attn: Albert A. Pimentel
Re:
  Commencement Letter with respect to that certain Sublease
 
  dated as of ___________, 2007, by and between ORACLE USA,
 
  INC., a Colorado corporation, as Sublandlord, and GLU
 
  MOBILE INC., a Delaware corporation, as Subtenant, for
 
  52,077 rentable square feet on the second (2nd) and third
 
  (3rd) floors of the Building located at 2207 Bridgepointe
 
  Parkway, San Mateo, California.

Dear Mr. Pimentel:

In accordance with the terms and conditions of the above referenced Sublease,
Subtenant accepts possession of the Subleased Premises and agrees:

1. The Commencement Date is      ;

2. The Expiration Date is      ; and

3. The Schedule of Base Rent is      .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,

     
Authorized Signatory

Agreed and Accepted:

         
Subtenant:
  GLU MOBILE INC.
By:
    —  
Name:
  Albert A. Pimentel
Title:
  EVPand CFO
Date:
    —  

5

EXHIBIT C

Landlord Consent to Sublease

SOBRATO INTERESTS III (“Landlord”), as Landlord under that certain Lease (the
“Lease”) dated as of      ,      , as amended, by and between Landlord and
ORACLE USA, INC. (as successor-in-interest to Siebel Systems, Inc.) (“Tenant”),
as Tenant, subject to and specifically conditioned upon the following terms and
conditions hereby grants its consent to the Sublease dated as of      , 2007,
made by and between the Tenant, as sublandlord, and GLU MOBILE INC.
(“Subtenant”), as subtenant, a copy of which is attached as Exhibit A (“the
Sublease”), covering that certain premises (the “Premises”) consisting of
approximately 52,067 rentable square feet in the building commonly known as
Bridgepointe Building III, located at 2207 Bridgepointe Parkway, San Mateo,
California.

As conditions to the consent of Landlord to the Sublease, it is understood and
agreed as follows:

1. No Release. This Consent to Sublease shall in no way release the Tenant or
any person or entity claiming by, through or under Tenant, including Subtenant,
from any of its covenants, agreements, liabilities and duties under the Lease,
as the same may be amended from time to time, without respect to any provision
to the contrary in the Sublease.

2. Specific Provisions of Lease and Sublease. This Consent to Sublease
consenting to a sublease to Subtenant does not constitute approval by Landlord
of any of the provisions of the Sublease document or agreement thereto or
therewith; nor shall the same be construed to amend the Lease in any respect,
any purported modifications being solely for the purpose of setting forth the
rights and obligations as between Tenant and Subtenant, but not binding
Landlord. The Sublease is, in all respects, subject and subordinate to the
Lease, as the same may be amended, and Landlord shall not be bound by any
restrictions in the Sublease on future amendments or modifications to the Lease
(such restrictions setting only the rights, obligations and restrictions as
between Tenant and Subtenant). Furthermore, in the case of any conflict between
the provisions of this Consent to Sublease or the Lease and the provisions of
the Sublease, the provisions of this Consent to Sublease or the Lease, as the
case may be, shall prevail unaffected by the Sublease. Furthermore, any
amendments to the Sublease shall be subject to the prior written consent of
Landlord, and all actions and other matters requiring the consent or approval of
Tenant under the Sublease shall also require the consent or approval, as
applicable, of Landlord.

3. Limited Consent. This Consent to Sublease does not and shall not be construed
or implied to be a consent to any other matter for which Landlord’s consent is
required under the Lease, including, without limitation, any Alterations under
the Lease whether or not future Alterations are discussed or contemplated by the
Sublease. Any monument signage shall require the approval of Landlord, which
shall not be unreasonably withheld. If Alterations are required by the Subtenant
including Alterations contemplated by the Sublease, Tenant shall submit, or
cause to be submitted, the plans and other items required by Article 7 of the
Lease including all the Plans described in Section 15.2(a) of the Sublease, for
approval by Landlord. If Landlord approves the Initial Subtenant Alterations or
subsequent Subtenant Alterations as defined in the Sublease, then all of the
following shall apply (i) all such Alterations shall be constructed in
accordance with, and there shall be compliance with all requirements of,
Article 7 of the Lease and any other provisions of the Lease applicable thereto;
(ii) such Alterations shall be removed at the Expiration or earlier termination
of the Lease and the Premises restored as provided in

Article 6 of the Lease; and (iii) upon completion of such Alterations all items
required under Section 7.A of the Lease as well as all items required to be
delivered by Subtenant to Tenant under Section 15.2 (a) of the Sublease, shall
be delivered to Landlord. Landlord shall have no liability to Tenant, Subtenant,
or any third parties arising out of its approval of any Alterations, and
Landlord’s future approval is not intended to and shall not include any
representation that such Alterations are safe, comply with laws or otherwise fit
for its intended use.

4. Tenant’s Continuing Liability. Tenant shall be liable to Landlord for any
default under the Lease, whether such default is caused by Tenant or Subtenant
or anyone claiming by or through either Tenant or Subtenant, but the foregoing
shall not be deemed to restrict or diminish any right which Landlord may have
against Subtenant pursuant to the Lease, in law or in equity for violation of
the Lease or otherwise, including, without limitation, the right to enjoin or
otherwise restrain any violation of the Lease by Subtenant.

5. Default by Tenant under the Lease. If Tenant defaults under the Lease,
Landlord may elect to receive directly from Subtenant all sums due or payable to
Tenant by Subtenant pursuant to the Sublease. Upon written notice from Landlord,
Subtenant shall thereafter pay to Landlord any and all sums due or payable under
the Sublease. In such event, Tenant shall receive from Landlord a corresponding
credit for such sums against any payments then due or thereafter becoming due
from Tenant. Notwithstanding the foregoing, the acceptance by Landlord of any
such payments from Subtenant shall not release Tenant from any obligations or
liabilities under the Lease, constitute an attornment by Subtenant to Landlord
or impose any obligation or liability on Landlord under the Sublease.

Furthermore, Subtenant’s payment to Landlord pursuant to such election shall not
create or evidence any direct landlord tenant relationship between Subtenant and
Landlord, and Landlord may exercise all remedies to terminate the Lease
(including the termination of Subtenant’s possession of the Premises) in the
event of any event of default by Tenant, notwithstanding its receipt of any
payment from Subtenant pursuant to Landlord’s election, unless the receipt of
such payment completely cures Tenant’s default. The acceptance of a payment from
Subtenant pursuant to such election shall not affect Landlord’s right to its
remedies with regard to all defaults remaining uncured after such payment.

6. Termination of Lease. If at any time prior to the expiration of the Term of
the Sublease the Lease shall terminate or be terminated for any reason, the
Sublease shall simultaneously terminate regardless of whether Landlord has
received payments directly from Subtenant as described in Section 5 above.
However, Subtenant agrees, at the election and upon written demand of Landlord,
and not otherwise, to attorn to Landlord for the remainder of the term of the
Sublease, such attornment to be upon all of the terms and conditions of the
Sublease, including all provisions of the Lease applicable to the Sublease. The
foregoing provisions of this paragraph shall apply notwithstanding that, as a
matter of law, the Sublease may otherwise terminate upon the termination of the
Lease and shall be self-operative upon such written demand of the Landlord, and
(other than the written demand described in the foregoing sentence) no further
instrument shall be required to give effect to said provisions. Upon the
reasonable demand of Landlord, however, Subtenant agrees to execute, from time
to time but no more than once per 12 month period, documents in confirmation of
the foregoing provisions of this paragraph satisfactory to Landlord in which
Subtenant shall acknowledge such attornment and shall set forth the terms and
conditions of its tenancy. In the event of any such election by

Landlord, Landlord will not be (a) liable for any rent paid by Subtenant to
Tenant more than one month in advance of the written demand described above, or
any security deposit paid by Subtenant to Tenant, unless same has been
transferred to Landlord by Tenant; (b) liable for any act or omission of Tenant
under the Lease, Sublease or any other agreement between Tenant and Subtenant or
for any default of Tenant under any such documents which occurred prior to the
effective date of the attornment; (c) subject to any defenses or offsets that
Subtenant may have against Tenant which arose prior to the effective date of the
attornment; (d) bound by any changes or modifications made to the Sublease
without the written consent of Landlord, (e) obligated in any manner with
respect to the transfer, delivery, use or condition of any furniture, equipment
or other personal property in the Sublet Premises which Tenant agreed would be
transferred to Subtenant or which Tenant agreed could by used by the Subtenant
during the term of the Sublease, or (f) liable for the payment of any
improvement allowance, or any other payment, credit, offset or amount due from
Tenant to Subtenant under the Sublease.

7. Sublease Profits. Provided the Sublease remains in full force and effect,
Tenant agrees to pay to Landlord each month along with the base monthly rent due
under the Lease, any sums due Pursuant to Section 17.B of the Lease. For the
purposes hereof, 100% of all proceeds from further subleasing or assignment by
Subtenant which constitute excess rent calculated pursuant to Section 9 (a) of
the Sublease shall be used in calculating any sums due Landlord from Tenant
under section 17.B, such that if and to the extent that the amount payable to
Subtenant under any further subleasing or assignment by Subtenant exceeds the
amount payable by Tenant under the Lease, Landlord will be entitled to fifty
percent (50%) of such excess (as an example, assuming that the amount payable
under the Lease is $2.00 per rentable square foot, if Subtenant further
subleases all or any portion of the Sublet Premises for $3.00 per rentable
square foot, Landlord will be entitled to fifty percent (50%) of the excess over
the amount payable under the Lease, or $.50 per rentable square foot).

8. No Waiver; No Privity. Nothing herein contained shall be deemed a waiver of
any of the Landlord’s rights under the Lease. In no event, however, shall
Landlord be deemed to be in privity of contract with Subtenant or owe any
obligation or duty to Subtenant under the Lease or otherwise, any duties of
Landlord under the Lease being in favor of, for the benefit of and enforceable
solely by Tenant.

9. Notices. Subtenant agrees to promptly deliver a copy to Landlord of all
notices of default, notices which, with the passing of time would become a
default, and notices regarding matters for which Landlord’s approval would be
required and which are sent to Tenant under the Sublease, and Tenant agrees to
promptly deliver a copy to Landlord of all notices of default, notices which,
with the passing of time would become a default, and notices regarding matters
for which Landlord’s approval would be required and which are sent to Subtenant
or received by Tenant under the Sublease. All copies of any such notices shall
be delivered personally or sent by United States registered or certified mail,
postage prepaid, return receipt requested, to Landlord.

10. Authority To Execute Agreement. Each individual executing this Consent on
behalf of a corporation or limited liability company represents that he or she
is duly authorized to execute and deliver this Consent on behalf of the
corporation or limited liability company and to bind such corporation or limited
liability company, as applicable, to the terms hereof.

11. Insurance. Concurrently with Subtenant’s execution of this Consent,
Subtenant shall provide Landlord with certificates of insurance evidencing, to
Landlord’s satisfaction, the maintenance by Subtenant of all insurance required
to be maintained by Subtenant under the Sublease. Subtenant shall maintain such
insurance throughout the term of the Sublease and shall cause Landlord and
Tenant to be named as additional insureds thereunder.

12. Brokerage Commissions and Indemnity. Notwithstanding anything set forth in
the Sublease, Landlord has no obligation to pay and will not pay commissions or
fees to any broker or finder in regard to the Sublease or Landlord’s consent
thereto. Tenant and Subtenant covenant and agree that under no circumstances
shall Landlord be liable for any brokerage commissions or similar fees in
connection with the subletting consented to hereunder, and both Tenant and
Subtenant agree to indemnify and hold Landlord harmless from and against same
and any costs or expenses (including, but not limited to, attorneys’ fees and
costs) incurred by Landlord in resisting any claim for any such brokerage
commissions or similar fees.

13. Tenant’s Representations. Tenant represents and warrants that it has not
failed to disclose to Landlord any information which, if known by Landlord,
might provide grounds for Landlord to withhold its consent to the subletting
described herein.

14. Subtenant’s Representations. Subtenant represents and warrants to Landlord
that it has not deliberately withheld from Landlord any information which, if
known by Landlord, might provide grounds for Landlord to withhold its consent to
the subletting described herein. Further, Subtenant acknowledges that it has
been provided with a copy of the Lease, and represents and warrants to Landlord
that it has read the entire Lease and fully understands the obligations and
responsibilities as “Tenant” under the Lease.

15. Tenant. For valuable consideration, the receipt of which is hereby
acknowledged, Tenant agrees that any breach by Tenant or Subtenant of this
Consent shall constitute a default by Tenant under the Lease.

16. Successors and Assigns; Amendments to Consent. This Consent shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to all restrictions contained in the Lease, the
Sublease and this Consent with respect to assignment, sublettings and other
transfers. This Consent may be amended only in writing signed by all parties
hereto.

17. No Transfer. Subtenant shall not further sublease the Premises, assign its
interest as the Subtenant under the Sublease or otherwise transfer its interest
in the Premises or the Sublease to any person or entity without the written
consent of Landlord, which Landlord may withhold as provided in Article 17 of
the Lease. The provisions of Section 17.E of the Lease shall apply as to any
further subleasing or assignment by Subtenant.

18. Payment of Fees and Expenses. Tenant shall pay to Landlord the legal fees
and expenses incurred by Landlord in granting this request for consent as
provided in Section 17.A of the Lease.

Landlord

SOBRATO INTERESTS III,
a California limited partnership

By:

Print Name:

Its:

Tenant

ORACLE USA, INC., a Colorado corporation

By:

Print Name:

Its:

Subtenant

GLU MOBILE INC., a Delaware corporation

By:

Print Name:

Its:

6

EXHIBIT D

Rules and Regulations

1. Sidewalks, doorways, halls, stairways, vestibules and other similar areas
shall not be obstructed by any tenant or used by them for purpose other than
ingress to and egress from their respective Premises, and for going from one
part of the Building to another part.

2. Plumbing fixtures shall be used only for their designated purpose, and no
foreign substances of any kind shall be deposited therein. Damage to any such
fixture resulting from misuse by Subtenant or any employee or invitee of
Subtenant shall be repaired at the expense of Subtenant.

3. Nails, screws and other attachments to the exterior of the Subleased Premises
require prior written consent from Sublandlord.

4. All contractors and technicians rendering any installation service to
Subtenant shall be subject to Sublandlord’s approval and supervision prior to
performing services. This applies to all work performed in the Building,
including, but not limited to, installation of telecommunications equipment, and
electrical devices, as well as all installation affecting floors, walls,
woodwork, windows, ceilings, and any other physical portion of the Building.

5. Movement in or out of the Building of furniture, office equipment, or other
bulky material which requires the use of elevators, stairways, or Building
entrance and lobby shall be restricted to hours established by Sublandlord. All
such movement shall be under Sublandlord’s supervision, and the use of an
elevator for such movements shall be made restricted to the Building’s freight
elevators, or an elevator for such movements shall be made restricted to the
Building’s freight elevators. Prearrangements with Sublandlord shall be made
regarding the time, method, and routing of such movement, and Subtenant shall
assume all risks of damage and pay the cost of repairing or providing
compensation for damage to the Building, to articles moved and injury to persons
or public resulting from such moves. Sublandlord shall not be liable for any
acts or damages resulting from any such activity.

6. Corridor doors, when not is use, shall be kept closed.

7. Subtenant shall cooperate with Sublandlord in maintaining the Subleased
Premises. Except as expressly set forth in the Sublease, Subtenant shall not
employ any person for the purpose of cleaning the Subleased Premises other than
the Building’s cleaning and maintenance personnel.

8. Deliveries of water, soft drinks, newspapers, or other such items to any
Premises shall be restricted to hours established by Sublandlord and made by use
of the freight elevators if Sublandlord so directs.

9. Nothing shall be swept or thrown into the corridors, halls, elevator shafts,
or stairways. No birds, fish, or animals of any kind shall be brought into or
kept in, on or about the Subleased Premises.

10. No cooking shall be done in the Subleased Premises except in connection with
convenience lunch room or beverage service for employees and guests (on a
noncommercial basis) in a manner which complies with all of the provisions of
the Sublease and which does not produce fumes or odors.

11. Food, soft drink or other vending machines shall not be placed within the
Subleased Premises without Sublandlord’s prior written consent, which
Sublandlord hereby grants to Subtenant.

12. Subtenant shall not use or keep on its Subleased Premises any kerosene,
gasoline, or inflammable or combustible fluid or material other than limited
quantities reasonably necessary for the operation and maintenance of office
equipment.

13. Subtenant shall not tamper with or attempt to adjust temperature control
thermostats in the Subleased Premises. Sublandlord shall make adjustments in
thermostats on call from Subtenant.

14. Subtenant shall comply with all requirements necessary for the security of
the Building, including the use of service passes issued by Sublandlord for
after hours movement of office equipment/packages, and signing security register
in Building lobby after hours.

15. Upon termination of this Lease, Subtenant shall surrender to Sublandlord all
keys and access cards to the Subleased Premises, and give to Sublandlord the
combination of all locks for safes and vault doors, if any, in the Subleased
Premises.

16. Sublandlord retains the right, without notice or liability to any occupant,
to change the name and street address of the Building.

17. Canvassing, peddling, soliciting, and distribution of handbills in the
Building are prohibited and each tenant shall cooperate to prevent these
activities.

18. Subtenant shall take reasonable steps to prevent the unnecessary generation
of refuse (e.g., choosing and using products, packaging, or other materials in
business that minimize solid waste or that are durable, reusable, or
recyclable). Subtenant shall provide or obtain recycling containers in its
business for use by employees and customers, shall recycle acceptable materials
in the recycling containers provided by Sublandlord, and shall otherwise
participate in the recycling program established by Sublandlord for the
Building. Acceptable recyclable materials may include, but are not limited to,
the following: newspaper, cardboard, paperboard, office paper and other mixed
paper, aluminum, tin and other metal, glass, and #1 (PETE) and #2
(HDPE) plastics.

19. Subtenant shall not and shall cause its employees, agents, contractors,
invitees, customers and visitors not to smoke in the Subleased Premises or in
any portion of the Building, except those areas, if any, expressly designated as
smoking areas by Sublandlord. Persons may smoke cigarettes in designated areas
only if the smoker uses designated receptacles for ashes and cigarette butts and
does not annoy any nonsmoking persons using the area or interfere with access to
the Building.

20. Sublandlord reserves the right to rescind or modify any of these rules and
regulations and to make future rules and regulations required for the safety,
protection, and maintenance of the Building, the operation and preservation of
good order thereof, and the protection and comfort of the tenants and their
employees and visitors. Such rules and regulations, when made and written notice
given the Subtenant, shall be binding as if originally included herein.

7

EXHIBIT E

Construction Guidelines for Contracted Services

The following outlines the regulations and requirements, which will be required
of contracted service personnel working at or in the Building. No deviation or
exception will be permitted without the express written approval of Sublandlord
or its property manager.

1. All contractors to perform work at the Project must be approved by
Sublandlord prior to the commencement of any construction.

2. Prior to any entry onto the Building, Subtenant or any contractors, as
applicable, shall have provided to Sublandlord certificates of insurance, in
form and amount reasonably satisfactory to Sublandlord, evidencing the following
insurance coverages:

a. Worker’s compensation insurance covering all of their respective employees,
and shall also carry public liability insurance, including property damage, all
with limits, in form and with companies as are reasonably required by
Sublandlord.

b. Subtenant shall carry “Builder’s All Risk” insurance in an amount approved by
Sublandlord or Landlord covering the construction of the work in question, and
such other insurance as Sublandlord or Landlord may reasonably require. Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Sublandlord or Landlord.

All such policies of insurance must contain a provision that the company writing
said policy will give Sublandlord thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance. All policies shall insure Landlord, Sublandlord and Subtenant,
as their interests may appear, as well as Subtenant’s contractors, and shall
name as additional insureds Sublandlord’s property manager. All insurance,
except Workers’ Compensation, maintained by Subtenant’s contractors shall
preclude subrogation claims by the insurer against anyone insured thereunder.
Such insurance shall provide that it is primary insurance as respects the owner
and that any other insurance maintained by owner is excess and noncontributing
with the insurance required hereunder.

c. Sublandlord must be named on all warranties and guaranties for all products
being guarantied or warranted by any contractor, sub-contractor, and/or
manufacturing supplier.

3. All workers must be properly, permanently and visually identified. The
identification system must be approved prior to the start of any work and may
take the form of badges for attachment to clothing. All companies will maintain
an updated list of authorized workers with building management and notify
management of each change.

4. All workers shall maintain their actions while in the Building in a
professional manner to include but not limited to the following:

a. No abusive language.

b. No smoking, eating or drinking except in areas designated by the Building
manager.

c. No use of radios.

5. Offenses that will result in immediate request for discharge include, but are
not limited to the following:

a. Drinking alcoholic beverages on the job, or coming to work in an intoxicated
condition.

b. Possession or consuming drugs or any other illegal substances while at the
property.

c. Using or removing Building manager’s, tenant’s or subcontractor’s possessions
from the property without prior authorization.

d. Violating any state or federal statutes while working at the Building.

e. Possessing firearms or explosives while working at the Building.

f. Using property facilities for jobs other than specific work assignments.

g. Accepting commissions, fees or kickbacks from any vendors, tenants or
contractors involved in providing a service or product to the Building.

h. Physically abusing or harming any individual who works at or visits the
Building.

i. Duplicating any keys used in the Building.

j. Providing Building access at anytime to anyone not authorized by Building
manager.

6. Contractor and contractor employee parking shall be only in areas reasonably
designated by Sublandlord. The loading dock will not be used for parking.
Oversized vehicles will use street parking as far as possible from public
entries and operating retail facilities.

7. All construction staging storage and temporary contractor facilities will be
located in specific areas assigned by the Building management. Contractors will
be responsible for the maintenance, housekeeping and demolition of all temporary
facilities.

8. The entrances lobbies passages corridors elevators stairways and other common
areas will not be obstructed by any of the contractors agents during
construction.

9. No storage of flammable substances will be allowed or stored in the Building
unless approved by Building management and in accordance with approved building
codes and regulations.

10. Any work that would cause an inconvenience (in Sublandlord’s reasonable
discretion) to other occupants in the Building or any work in an occupied lease
space must be done after Building Hours or on the weekend. Any structural
modifications or floor penetrations created with the use of core drilling
machines pneumatic hammers etc. must be performed between the hours of 1 p.m. to
6:00 p.m. on Saturdays and 11:00 a.m. to 6:00 p.m. on Sundays or as otherwise
permitted by law and the Building rules and regulations. Likewise any
construction techniques causing excessive noise or vapors will be conducted only
during these hours.

11. Prior to starting the work the general mechanical and electrical contractors
will check in and go over the job with the chief Building engineer and will
furnish to such building engineer mechanical and electrical shop drawings. All
panels and transformers are to match the “Building Standard” systems and all
materials and methods used to connect panels and transformers must be approved
by Sublandlord. In connection therewith:

a. The Building is fed with Cutler Hammer Bus duct, any time a new 480 volt
panel is added, Contractor must add a Cutler Hammer Bus duct disconnect;

b. The existing transformers serving the Building are Cutler Hammer; all
transformers need to be copper and K13 rated;

c. The existing panels are Cutler Hammer. Any 120/208 and 277/480 volt panels
need to be copper bus, bolt on breakers and 65K A/C rated. It is critical that
any breakers installed in the panels at 65K rated; and

d. The fire alarm system is an Edwards addressable fire alarm panel; any
contractor who performs who affecting this system must e approved in advance by
Sublandlord.

12. Dust and air contamination are to be controlled with temporary partitions
which are sealed adequately to prevent dust from entering leased areas or
mechanical equipment. Floor sweep or a comparable material will be used when
sweeping concrete or tile floors. If air conditioning is provided to
construction space, air handler filters will be replaced at the completion of
work at contractors’ expense.

13. Contractors are prohibited from staining, painting (except wall painting),
or lacquering during the working hours of 8:00 a.m. — 6:00 p.m. Monday — Friday
and 8:00 a.m. — 2:00 p.m. Saturday [(except wall painting)]. All such work must
be stopped by 5:00 a.m. on mornings of normal business days. Contractor shall
provide and maintain deodorizing and air purifier machines during all painting
applications and for a minimum of six (6) hours after all operations have
stopped.

14. There will be absolutely no use of Sublandlord’s property to include, but
not be limited to, telephones, dollies, vending machines, copiers, etc. unless
specifically approved in writing by the tenant in advance of their use. Any
unauthorized telephone charges will be billed back to the Contractor.

15. No supplies, trash, or storage of these will be allowed in the dock area at
any time.

16. No doors will be propped open or held open to the degree that such will
cause an alarm or jeopardize security. Contractors shall be responsible for
charges resulting from such alarms and/or security violations.

17. The Building’s manager, at its sole discretion, may require any general
contractor to use masonite to cover the floors. All moving companies will be
required to cover the floors with masonite prior to any items entering or
exiting the Building.

18. All work areas are to be broom cleaned daily of trash, debris and non-useful
materials. Failure to do so will result in Building management providing this
service and charging the Subtenant or Subtenant’s general contractor
accordingly. The general contractor is responsible for providing trash
receptacles. The Building compactor will not be used unless prior approval has
been granted by Building management. Walk-off mats, plastic tarping and Masonite
will be used to avoid unnecessary debris and buildup. If cleanup does not meet
with Building management satisfaction, building personnel will clean the area
and back-charge the responsible contractor.

19. Fire alarm speakers must be installed and connected to the Building’s
existing system throughout the Premises in compliance with applicable Fire Code
requirements. Contractor shall coordinate all Fire Alarm and Fire Sprinkler
system related work with Building security and Building engineering. No Fire
Alarm or Fire Sprinkler system related work will be performed until proper steps
have been taken to assure that false alarms will not sound, that adequate
building protection will be maintained, and that the proper agencies have been
notified of Fire Safety system downtime. Contractor will also coordinate with
Building Security and Building Engineering for the proper restoration of Fire
Alarm and Fire Sprinkler systems to normal operation once work is complete.
Under no circumstances will Contractor leave the property until all Fire Alarm
and Fire Sprinkler systems, which they have affected, have been restored to
their normal operating conditions.

20. The General Contractor shall maintain all applicable federal, state and
local rules and regulations for each Building as required.

21. Since each job is different in scope, it may be necessary that the
contractors set up job meetings according to the job needs. Each contractor must
set their own time interval between meetings, notify Building management of
their scheduling, and once the intervals are set, maintain them on a regular
basis. This will help to coordinate and control attendance.

22. Any contractor who anticipates work on the Building’s life safety systems
(sprinklers, smoke detectors, fire command speakers, fire alarms, etc.) will
notify Building management 24 hours in advance prior to commencement of work.

23. All work to be performed after hours must be scheduled with Building
management art least 24 hours in advance and must be accompanied by a security
clearance request.

24. Bobtails, semi-trailers, etc. are authorized to be parked in the loading
dock only for the time necessary to unload equipment and material. Unless prior
approval is obtained from Building management vehicles left at the loading dock
will be towed at owner’s expense. No contractors or their employees are
authorized to park in visitors parking or in any fire lanes at any time.

25. Material deliveries must be scheduled through Building management. Freight
elevators will be the only elevators used by contractor or agents. When the
freight elevator is used to move materials, contractors will required to release
the elevator immediately after unloading is complete. The elevator will not be
placed on independent service without prior approval of Building management.
Landlord will cooperate with contractor regarding contractor’s use of the
freight elevators and loading docks and in the placement of dumpsters to be
provided by contractor and Landlord will not charge a fee in connection with the
use or accommodation thereof.

26. Contractor personnel are not to use tenant occupied areas, including vending
machines and break-rooms, at any time. Restrooms on tenant occupied floors are
not to be used by contractor personnel. Contractor personnel are to use only the
restrooms specified by Building management. Unless on specific assignment which
has been pre-approved by Building management. no contractor personnel are to
enter tenant office areas.

27. Applicable keys and access cards are controlled and distributed by the
property manager. If a contractor wishes to check out keys or access cards, they
must be prepared to surrender their driver’s license on request. The driver’s
license will be returned when the equipment is returned. contractors will not
issue keys or access cards for service areas, utility closets or other Building
areas to anyone including tenants, telephone and utility personnel or other
construction workers. Keys and access cards will not be taken off property for
any reason. If any keys are lost, contractor will be subject to a replacement
fee. This may also include the cost of re-keying the affected area or possibly
the entire Building.

28. Any damage to other tenant spaces, public areas or common facilities of the
building is to be reported immediately to Building management. Contractor is
expected to repair any damage made by their personnel. If corrections are not
made, Building personnel will make the necessary repairs and back-charge the
responsible contractor.

29. Contractors shall check in and out with Building security on a daily basis;
Sublandlord reserves the right to require that the general contractor have full
time supervision at all times during the course of construction.

30. Contractor shall take appropriate action to prevent false fire alarm or
other unnecessary alarm, which may occur as a direct or indirect result of their
work. This shall include protection of smoke detection devices from smoke, dust
and debris during construction, use of sweeping compound when sweeping floors to
prevent dust, and proper precautionary measures taken when working around other
alarm initiating devices such as pull stations, water flow devices and Fire
Safety related power devices. All work that, for any reason, may activate the
Fire Alarm system must first be reported to Building security so that
appropriate measure may be taken to prevent a false alarm. Such work includes,
but is not limited to sweeping, painting, sanding, soldering, brazing, welding,
sawing, etc.

31. Contractor is to provide, and pay all fees for, all permits, inspection,
certificates of occupancy, maintenance and operation manuals, equipment
warranties, etc.

32. Should the contractor perform any work that does not comply with the
requirements of applicable laws, Subtenant shall bear all costs that arise in
correcting such defects.

33. All contractors (including the general contractor) shall contact Sublandlord
and schedule time periods during which they may use Building and Building
facilities in connection with the Contractor of Subtenant Improvements (e.g.,
elevators, excess electricity, etc.).

34. Contractor shall maintain existing plumbing, HVAC, and fire alarm systems,
as well as other existing systems, and must retain all existing functions in
service except for scheduled interruptions approved by Building management
24-hours in advance.

35. Any Building-wide power shutdowns must be scheduled with Sublandlord and
Landlord at least thirty (30) days prior to the shutdown in question.

All penetrations of piping, duct work, etc. through walls partitions and floors
shall be sealed to Building management’s satisfaction to maintain the integrity
of the Building’s fire safety rating. Also, any openings in walls and partitions
made by the contractor for access to construction work shall be patched and/or
repaired to Building management’s satisfaction. All core drill pieces are to be
removed by the contractor

8